Exhibit 10.2

 

EXECUTION VERSION

 

 

 

 

 

 

AGREEMENT FOR SALE AND PURCHASE OF HOTEL

 


WESTIN PASADENA

 


PASADENA, CALIFORNIA

 


By and Between

 


HEI PASADENA LLC,

 


a Delaware limited liability company

 


(“Seller”)

 


and

 


CWI PASADENA HOTEL, LP,

 

a Delaware limited partnership

 

(“Purchaser”)

 


February 23, 2015

 


 

AGREEMENT FOR SALE AND PURCHASE OF HOTEL

 

 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND REFERENCES

1

 

 

 

Section 1.1

Definitions

1

Section 1.2

References

11

 

 

 

ARTICLE II

SALE AND PURCHASE; “AS IS,” “WHERE IS” SALE

12

 

 

 

Section 2.1

Sale and Purchase

12

Section 2.2

As is, Where is

12

 

 

 

ARTICLE III

PURCHASE PRICE

16

 

 

 

Section 3.1

Purchase Price; Deposit

16

Section 3.2

Application of Deposit

19

 

 

 

ARTICLE IV

DILIGENCE MATTERS

19

 

 

 

Section 4.1

Inspection Period

19

Section 4.2

Review and Inspection

19

Section 4.3

Testing

20

Section 4.4

Acceptance or Rejection

20

Section 4.5

Confidentiality

20

Section 4.6

Indemnification; Restoration; Insurance

21

Section 4.7

Title and Survey

22

Section 4.8

Space Leases, Hotel Contracts and Equipment Leases

23

Section 4.9

Franchise Agreement

23

Section 4.10

3-05 Audit

24

Section 4.11

California Required Disclosures

25

Section 4.12

Estoppel

26

Section 4.13

Tax Clearance

26

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

27

 

 

 

Section 5.1

Representations and Warranties of Seller

27

Section 5.2

Representations and Warranties of Purchaser

31

Section 5.3

Duration of Representations and Warranties and Covenants; Limitations on
Liability

32

Section 5.4

Indemnities

33

Section 5.5

Procedure for Indemnification with Respect to Third Party Claims

34

 

 

 

ARTICLE VI

CLOSING AND CLOSING DELIVERIES

35

 

 

 

Section 6.1

Closing

35

Section 6.2

Escrow

35

Section 6.3

Seller’s Deliveries

35

 

(i)


 

Section 6.4

Purchaser’s Deliveries

36

Section 6.5

Expenses

37

Section 6.6

Concurrent Transactions

37

Section 6.7

Possession

37

 

 

 

ARTICLE VII

ADJUSTMENTS AND PRORATIONS CLOSING STATEMENTS

37

 

 

 

Section 7.1

Adjustments and Prorations

37

Section 7.2

Payment

41

Section 7.3

Survival

41

 

 

 

ARTICLE VIII

CONDITIONS TO SELLER’S OBLIGATIONS

41

 

 

 

Section 8.1

Conditions

41

 

 

 

ARTICLE IX

CONDITIONS TO PURCHASER’S OBLIGATIONS

42

 

 

 

Section 9.1

Conditions

42

Section 9.2

Closing Condition Failure

44

 

 

 

ARTICLE X

ACTIONS AND OPERATIONS PENDING CLOSING

45

 

 

 

Section 10.1

Actions and Operations Pending Closing

45

 

 

 

ARTICLE XI

CASUALTIES AND TAKINGS

47

 

 

 

Section 11.1

Casualties

47

Section 11.2

Takings

48

 

 

 

ARTICLE XII

EMPLOYEES

49

 

 

 

Section 12.1

Employees

49

 

 

 

ARTICLE XIII

NOTICES

51

 

 

 

Section 13.1

Notices

51

 

 

 

ARTICLE XIV

ADDITIONAL COVENANTS

52

 

 

 

Section 14.1

Additional Covenants

52

 

 

 

ARTICLE XV

DEFAULTS AND REMEDIES; EFFECT OF TERMINATION

53

 

 

 

Section 15.1

Purchaser Default/Seller’s Remedies

53

Section 15.2

Seller Default/Purchaser’s Remedies

56

Section 15.3

Attorneys’ Fees

56

Section 15.4

No Reservation of Property

56

 

 

 

ARTICLE XVI

IRS FORM 1099-S DESIGNATION

57

 

 

 

Section 16.1

Designee

57

 

 

 

ARTICLE XVII

MISCELLANEOUS PROVISIONS

57

 

(ii)


 

Section 17.1

Construction

57

Section 17.2

Severability

58

Section 17.3

Publicity

58

Section 17.4

Assignment

58

Section 17.5

Business Days

59

Section 17.6

Counterparts

59

Section 17.7

Recitals, Exhibits and Schedules

59

Section 17.8

Entirety

59

Section 17.9

Amendments to Agreement

59

Section 17.10

Governing Law

60

Section 17.11

Jurisdiction

60

Section 17.12

Jury Trial Waiver

60

Section 17.13

Successors and Assigns

61

Section 17.14

No Agreement Until Execution

61

Section 17.15

Recording

61

 

 

 

ARTICLE XVIII

GENERAL ESCROW PROVISIONS

62

 

 

 

Section 18.1

General Escrow Provisions

62

Exhibit A:

Excluded Assets

Exhibit B:

Land

Exhibit C:

Pending or Threatened Litigation

Exhibit D:

Schedule of Leases and Related Matters

Exhibit E:

Ongoing Tax Appeals

Exhibit F:

Hotel Contracts and Related Matters

Exhibit G:

Form of Deed

Exhibit H:

Form of Bill of Sale

Exhibit I:

Form of Assignment and Assumption Agreement

Exhibit J:

Form of Certification of Non-Foreign Status

Exhibit K:

Form of 1099 Designation

Exhibit L:

Allocation of Purchase Price and Allocation of Transaction Costs and Expenses

Exhibit M:

Permitted Exceptions

Exhibit N:

Documents and Financial Information Required by McGladrey

Exhibit O:

Form of Audit Representation Letter

Exhibit P:

Diligence Material

Exhibit Q:

Violations of Legal Requirements

Exhibit R:

Material Permits

Exhibit S:

Ongoing Capital Improvements

Exhibit T:

Employee Census

Exhibit U-1

Form of 2011 Estoppel

Exhibit U-2

Form of 2012 Estoppel

Exhibit U-3

Form of 2011 Office Owner Estoppel

Exhibit U-4

Form of Lease Estoppel

Exhibit V

Outstanding Gift Certificate Summary

 

(iii)

 


 

AGREEMENT FOR SALE AND PURCHASE OF HOTEL

 

 

THIS AGREEMENT FOR SALE AND PURCHASE OF HOTEL (this “Agreement”), dated as of
February 23, 2015 (the “Effective Date”), is entered into by and between HEI
PASADENA LLC, a Delaware limited liability company (“Seller”), and CWI PASADENA
HOTEL, LP, a Delaware limited partnership (“Purchaser”).

 

RECITALS:

 

A.        Seller is the owner of the Land and the Improvements commonly referred
to as the Westin Pasadena and located in Pasadena, California, the Hotel, the
Fixtures and Tangible Personal Property, Operating Equipment, Consumables,
Inventory and Miscellaneous Hotel Assets (each as hereinafter defined).

 

B.        Seller desires to sell, and Purchaser desires to purchase, the
Property (as hereinafter defined) upon and subject to the terms and conditions
hereinafter set forth.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the representations, warranties, agreements,
covenants and conditions contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:

 

ARTICLE I

 

DEFINITIONS AND REFERENCES

 

Section 1.1      Definitions.

 

2011 CC&R:  Shall have the meaning given to it in Section 4.12.

 

2011 Estoppel:  Shall have the meaning given to it in Section 4.12.

 

2012 Estoppel:  Shall have the meaning given to it in Section 4.12.

 

Acceptable Estoppel:  Shall have the meaning given to it in Section 9.1(h).

 

Account Cash:  The balances of all cash and securities and other instruments
held by Seller or by Manager or for the benefit of Seller or the Property and
deposited, held or contained in any account, bank or vault and/or any reserve
for the replacement of fixtures, furnishings and equipment, as well as any other
reserves held by any lender on the Property, all of which are owned and to be
retained by Seller or any Affiliate of Seller, but not including Cash on Hand.

 

Accounts Receivable:  All amounts properly due and payable from the operation of
the Hotel and which are not paid as of the Closing, including, without
limitation, charges for the use or occupancy of any guest, conference or banquet
rooms or other facilities at the Hotel, any

 


 

restaurant, bar or banquet services, or any other goods or services provided at
the Hotel, but expressly excluding items of income otherwise prorated pursuant
to Article VII.

 

Accrued Vacation Pay:  The monetary value of any vacation days earned and
accrued by the Employees as of the time in question (computed by reference to,
as applicable, the rate of the salaries and wages earned by such Employees as of
the time in question), under and in accordance with Manager’s employment
policies (including all employment taxes with respect thereto).

 

Additional Deposit:  Shall have the meaning given to it in Section 3.1(a).

 

Affiliate:  With respect to a specific entity, any natural person or any firm,
corporation, partnership, association, trust or other entity which, directly or
indirectly, controls or is under common control with the subject entity, and
with respect to any specific entity or person, any firm, corporation,
partnership, association, trust or other entity which is controlled by the
subject entity or person.  For purposes hereof, the term “control” or
“controlled by” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of any such
entity or the power to veto major policy decisions of any such entity, whether
through the ownership of voting securities, by contract, or otherwise.

 

Agreement:  This Agreement for Sale and Purchase of Hotel, including the
exhibits attached hereto and made a part hereof.

 

Allocation:  Shall have the meaning given to it in Section 3.1.

 

Anti-Terrorism Order:  Shall have the meaning given to it in Section 5.1(n).

 

Assignment and Assumption Agreement:  Shall have the meaning given to it in
Section 6.3(c).

 

Audit Representation Letter:  Shall have the meaning given to it in
Section 4.10.

 

Bill of Sale:  Shall have the meaning given to it in Section 6.3(b).

 

Bookings:  Agreements and/or reservations for the use or occupancy of guest
rooms or meeting and banquet facilities or other facilities of the Hotel,
including any agreements and/or reservations for any special events, off-site
catering by the Hotel, or other services to be provided at or by the Hotel, in
each case, for any time after the Cut Off Time, including all deposits held by
or on behalf of Seller with respect thereto.

 

Books and Records:  All books, records and files relating to the Property owned
by Seller and in its or its Manager’s possession, including, but not limited to,
plans, specifications, drawings, blueprints, surveys, Hotel Guest Data,
operating reports and environmental reports; excluding, however, appraisals,
internal valuations and projections, attorney-client communications and other
reports, records and files that customarily would be considered confidential or
privileged as well as any confidential or proprietary books, records, files or
materials of Manager, including, but not limited to, employee files, guest
histories, profiles and other similar data which is proprietary and which is
developed and maintained by Manager.

 

2


 

Breach Notice:  Shall have the meaning given to it in Section 5.3.

 

Broker:  Shall have the meaning given to it in Section 14.1(b).

 

Business Day:  All days of the year except Saturdays, Sundays and holidays
recognized by the Federal Reserve Bank of New York.

 

Cap:  Shall have the meaning given to it in Section 5.3.

 

Cash On Hand:  Any and all till money and house banks, and all checks,
travelers’ checks, and bank drafts paid by guests of the Hotel and located at
the Property, specifically excluding, however, all Account Cash.

 

City:  Shall have the meaning given to it in Section 4.12.

 

City Estoppels:  Shall have the meaning given to it in Section 4.12.

 

Closing:  The consummation of the transaction contemplated by this Agreement.

 

Closing Date:  March 19, 2015, as the same may be extended in accordance with
the express terms of this Agreement.

 

Closing Statements:  Shall have the meaning given to it in Section 7.1(m).

 

Code:  The Internal Revenue Code of 1986, together with all rules, regulations
and official guidance promulgated thereunder.

 

Compensation:  All salaries and wages which the Employees are entitled to
receive at the time in question, together with all employment taxes with respect
thereto, including, without limitation, any withholding or employer
contributions under the Federal Insurance Contribution Act and Federal
Unemployment Taxes Act, and all other compensation accrued and payable to the
Employees, including, without limitation, any (i) bonus or incentive
compensation and (ii) any health, welfare and other benefits provided to the
Employees under the Employee Benefit Plans, and employer contributions to, and
amounts paid or accrued under, the Employee Benefit Plans for the benefit of the
Employees.

 

Consumables:  All of the following used in connection with the ownership or
operation of the Property, whether now located at the Real Property, stored
offsite or ordered for the benefit of the Property:  food and beverages
(alcoholic, to the extent transferable under applicable law, and non-alcoholic);
engineering, maintenance, guestroom and housekeeping supplies, including soap,
shampoo, cleaning materials and matches; stationery and printing supplies; and
other consumable supplies of all kinds, in each case, whether opened or
unopened, partially used, unused, or held in reserve storage for future use in
connection with the maintenance and operation of the Hotel, subject to such
depletion and restocking as shall occur and be made in the normal course of
business, excluding, however, (i) Operating Equipment and (ii) all items of
personal property owned by Space Lessees, Manager, guests, Employees or persons
furnishing food or services to the Hotel (other than Seller, unless denominated
as an Excluded Asset under this Agreement).

 

3


 

Cut Off Time:  12:01 A.M. Los Angeles, California Time on the Closing Date.

 

Deductible:  Shall have the meaning given to it in Section 5.3.

 

Deed:  Shall have the meaning given to it in Section 6.3(a).

 

Deposit:  Shall have the meaning given to it in Section 3.1(a).

 

Designee:  Shall have the meaning given to it in Section 16.1.

 

Due Diligence:  Shall have the meaning given to it in Section 4.1.

 

Effective Date:  Shall have the meaning given to it in the Introductory
Paragraph.

 

Employee(s):  Prior to the Closing Date, all persons employed by Manager or any
Affiliate of Manager, and from and after the Closing Date, all persons employed
by Purchaser or its designee or management company, in each case, for the
purpose of operating the Hotel, pursuant to the Management Agreement or
Employment Contracts or otherwise.

 

Employee Benefit Plans:  All Employee Benefit Plans, as that term is defined in
Section 3(3) of ERISA and all other written severance pay, salary continuation,
bonus, incentive, stock option, retirement, pension, welfare, profit sharing or
deferred compensation plans, or other employee benefit policies, programs,
agreements or arrangements of any kind maintained by or contributed to by Seller
or Manager on behalf of any of the Employees.

 

Employee Welfare Plan:  An “employee welfare benefit plan” as defined in ERISA
Section 3(1), whether or not subject to ERISA.

 

Employment Contract(s):  Those contracts and agreements, oral or written, with
all or any of the Employees of Manager or any Affiliate of Manager for work in
or in connection with the Hotel including, but not limited to, individual
employment agreements, union agreements and employee handbooks.

 

Environmental Laws:  Any federal, state and local laws, statutes, ordinances,
rules, regulations (including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended from
time to time (42 U.S.C. § 9601 et seq.) and the applicable provisions of all
applicable state and local statutes, as amended from time to time, and rules and
regulations promulgated thereunder), authorizations, judgments, decrees,
administrative orders, concessions, grants, franchises, agreements and other
governmental restrictions and requirements relating to the environment.

 

Equipment Leases:  All leases, agreements, financings or other arrangements
pursuant to which Seller leases or rents equipment, machinery, tools, devices or
other such items for use in connection with its ownership and operation of the
Hotel.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

4


 

Escrow:  The escrow, if any, created for the purpose of facilitating the
transactions contemplated by this Agreement.

 

Escrow Company:  First American Title Insurance Company.

 

Excluded Assets:  Those assets, if any, listed on Exhibit A to this Agreement,
the Accounts Receivables, the Account Cash and any reserve for the replacement
of fixtures, furnishings and equipment, as well as any other reserves held by
any lender of Seller or related to the Property, all of which are owned and to
be retained by Seller or any Affiliate of Seller.

 

FDD:  Shall have the meaning given to it in Section 4.9.

 

Final Closing Statement:  Shall have the meaning given to it in Section 7.1(m).

 

Fixtures and Tangible Personal Property:  All fixtures, furniture, furnishings,
fittings, equipment, cars, trucks, machinery, apparatus, signage, appliances,
draperies, art work, carpeting, keys, and other articles of personal property
now located on or about the Real Property and used or usable in connection with
any part of the Hotel, subject to such depletions, resupplies, substitutions,
and replacements as shall occur and be made in the normal course of business,
excluding, however:  (i) Consumables and Inventory; (ii) Operating Equipment;
(ii) equipment subject to Equipment Leases; (iv) property owned or leased by
Space Lessees, Manager, guests, employees, or other persons furnishing goods or
services to the Hotel (other than Seller, unless denominated as an Excluded
Asset); (v) Improvements; and (vi) Excluded Assets.

 

Franchise Agreement:  That certain Franchise License Agreement, dated as of
August 1, 2011 by and between Seller and Franchisor, as amended.

 

Franchisor:  Westin Hotel Management, L.P., a Delaware limited partnership.

 

Franchisor Approval:  Shall have the meaning given to it in Section 4.9.

 

GAAP:  Shall have the meaning given to it in Section 4.10.

 

Hazardous Substances:  Any substance, chemical, waste or material that is or
becomes regulated by any federal, state or local governmental authority because
of its toxicity, infectiousness, radioactivity, explosiveness, ignitability,
corrosiveness or reactivity, including, without limitation, asbestos or any
substance containing more than 0.1 percent asbestos, the group of compounds
known as polychlorinated biphenyls, flammable explosives, oil, petroleum or any
refined petroleum product.

 

Hotel:  The hotel known as the Westin Pasadena Hotel, including Three Hundred
Fifty (350) guest rooms, approximately Nineteen Thousand One Hundred Thirty-Two
(19,132) square feet of meeting/ballroom space and all related facilities and
the lodging, food and beverage, and other businesses and activities related
thereto and conducted at such hotel.

 

Hotel Contracts:  All of Seller’s right, title and interest to all service
contracts, maintenance contracts, purchase orders, licensing agreements,
Equipment Leases and other

 

5


 

contracts or agreements and any amendments thereto, with respect to the
ownership, maintenance, operation, provisioning or equipping of the Hotel, or
any of the Property, as well as written warranties and guaranties relating
thereto, if any, including, but not limited to, those relating to heating and
cooling equipment and/or mechanical equipment, to the extent such contracts are
transferable and/or the parties obtain any consent necessary to effectuate such
transfer, but exclusive, however, of (i) insurance policies, (ii) the Bookings,
(iii) the Employment Contracts, (iv) the Employee Benefit Plans, (v) the
Franchise Agreement and (vi) the Management Agreement.

 

Hotel Guest Data:  All guest or customer profiles, contact information (e.g.,
addresses, phone numbers, facsimile numbers and email addresses), histories,
preferences and any other guest or customer information in any database of
Seller or Manager, however obtained or derived, all of which shall be conveyed
to Purchaser as provided herein, provided that Seller shall be entitled to
retain a copy of all such Hotel Guest Data.

 

Improvements:  The buildings, structures (surface and sub-surface) and other
improvements located on the Land, including such fixtures as shall constitute
real property, except to the extent such fixtures constitute Excluded Assets.

 

Indemnified Losses:  Shall have the meaning given to it in Section 9.1(c).

 

Indemnified Party:  Shall have the meaning given to it in Section 5.5.

 

Indemnitees:  A party’s or its Affiliates’ partners, trustees, officers,
directors, employees, beneficiaries, shareholders, members, managers, advisors,
attorneys and other agents and their respective partners, trustees,
beneficiaries, employees, officers, directors, members, managers, advisors and
other agents and shareholders.

 

Indemnitor:  Shall have the meaning given to it in Section 5.5.

 

Initial Deposit:  Shall have the meaning given to it in Section 3.1(a).

 

Inspection Period:  Shall have the meaning given to it in Section 4.1.

 

Inventory:  All articles of personal property now located at the Real Property
and held for resale to customers in the ordinary course of business including,
without limitation, any inventory or merchandise held for resale in any gift
shop, newsstand or similar retail outlet in the Hotel that is operated by
Manager, subject to such depletions, resupplies, substitutions and replacements
as shall occur and be made in the normal course of business, excluding,
however:  (i) Fixtures and Tangible Personal Property; (ii) Consumables;
(iii) Operating Equipment; (iv) equipment subject to Equipment Leases; (v) any
property owned by Manager, guests, employees, Space Lessees or other persons
furnishing goods or services to the Hotel (other than Seller or any Affiliate of
Seller, unless denominated as an Excluded Asset); and (vi) Improvements.

 

IRS:  Shall have the meaning given to it in Section 16.1.

 

6


 

IT Systems:  All computer hardware, telecommunications and information
technology systems located at the Hotel, and all computer software used at the
Hotel (subject to the terms of any applicable third party license agreement), to
the extent such equipment and systems are transferable if they are the subject
of a third party license agreement or the parties obtain any consent necessary
to effectuate such transfer, and excluding any such computer hardware,
telecommunications and information technology systems or computer software that
are Excluded Assets.

 

Land:  The parcel of real estate owned by Seller, which parcel is described in
Exhibit B, together with all appurtenant easements and any rights, title, and
interest, in each case, if any, of Seller in and to all land lying in any
street, alley, road or avenue, open or proposed, in front of or adjoining said
Land, to the centerline thereof, and all right, title, and interest, if any, of
Seller in and to any award made or to be made in lieu thereof.

 

Landlord:  Shall have the meaning given to it in Section 4.12.

 

Lease:  Shall have the meaning given to it in Section 4.12.

 

Lease Estoppel:  Shall have the meaning given to it in Section 4.12.

 

Legal Requirements:  All laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, directions and requirements of all governments and governmental
authorities having jurisdiction over the Hotel or the Property, or the operation
of the Hotel or Property.

 

Liabilities:  Any and all liabilities, demands, liens, interest, claims, actions
or causes of action, assessments, losses, fines, penalties, costs (including,
without limitation, response and/or remedial costs), damages and expenses
including, without limitation, those asserted by any Federal, state or local
governmental or quasi-governmental agency or any third party, and any and all
reasonable attorneys’, consultants’ and expert witness fees and expenses.

 

Liquor License:  Any and all licenses and permits held by Seller, Manager or any
of their respective Affiliates, required by any applicable governmental
authorities for the sale and consumption of alcoholic beverages at the Hotel.

 

Management Agreement:  That certain Hotel Management Agreement, dated as of
August 1, 2011, by and between Seller and Manager, as amended, pursuant to which
Manager manages and operates the Hotel.

 

Manager:  Merritt Hospitality LLC, a Delaware limited liability company.

 

Miscellaneous Hotel Assets:  All contract rights, leases, concessions,
trademarks, logos, copyrights, goodwill, assignable warranties, and other items
of intangible personal property relating to the ownership or operation of Hotel
to the extent transferable and/or the parties obtain any consent necessary to
effectuate such transfer, but such term shall not include:  (i) Bookings;
(ii) Hotel Contracts; (iii) the Franchise Agreement and the Management
Agreement; (iv) Space Leases; (v) Permits; (vi) Cash On Hand; (vii) Books and
Records; (viii) Accounts Receivable; (ix) refunds, rebates or other claims, or
any interest thereon, for periods or events occurring prior

 

7


 

to the Cut Off Time; (x) utility and similar deposits; (xi) prepaid insurance or
other prepaid items; or (xii) prepaid fees for Permits; except, in the case of
clauses (ix) through (xii) (inclusive), only to the extent that Seller receives
a credit on the Closing Statement for any such item or matter.

 

Multiemployer Plans:  Shall have the meaning given to it in ERISA Sections 3(37)
or 4001(a)(3).

 

Notice and Notices:  Shall have the meanings given to them in Section 13.1.

 

Objection Letter:  Shall have the meaning given to it in Section 4.7.

 

OFAC Regulations:  Shall have the meaning given to it in Section 5.1(n).

 

Office Owner:  Shall have the meaning given to it in Section 4.12.

 

Office Owner 2011 Estoppel:  Shall have the meaning given to it in Section 4.12.

 

Operating Equipment:  All china, glassware, linens, silverware, uniforms and
other similar items used in connection with the operation of the Hotel, whether
in use or held in reserve storage for future use, which are located at the Real
Property or stored offsite as of the Effective Date, subject to such depletion
and restocking as shall be made in the normal course of business.

 

Party(ies):  Purchaser and/or Seller, as applicable.

 

Permits:  All licenses, permits, certificates of occupancy, authorizations and
approvals used in or relating to the ownership, occupancy or operation of any
part of the Hotel, including, without limitation, those necessary for the sale
and on premises consumption of food, liquor and other alcoholic beverages, to
the extent transferable and/or the parties obtain any consent necessary to
effectuate such transfer.

 

Permitted Exceptions:  Shall have the meaning given to it in Section 4.7(a).

 

Person(s):  An individual, a corporation, a partnership, a governmental or
quasi-governmental authority, a trustee, limited liability company, limited
partnership, or other legally recognized entity, and includes the heirs,
executors, administrators, successors in office or other legal representatives
of an individual.

 

Personal Property:  Collectively, the Fixtures and Tangible Personal Property,
Consumables, Inventory, Accounts Receivable, IT Systems, Cash on Hand, and
Operating Equipment, but excluding the Excluded Assets.

 

Post-Closing Accruals:  All accounts payable, trade payable, unpaid expenses,
bookings, Employee Compensation and Employee Benefit Plans, debt service
payments, security deposits, indebtedness, obligations, guarantees and any other
similar obligations or Liabilities which accrue after the Cut-Off Time.

 

8


 

Preliminary Closing Statement:  Shall have the meaning given to it in
Section 7.1(m).

 

Present Standards:  The standards to which Seller and Manager have operated and
maintained the Hotel during the most recent twenty-four (24) months prior to the
Effective Date.

 

Property:  The Hotel, including without limitation, collectively the (i) Real
Property; (ii) Fixtures and Tangible Personal Property; (iii) Operating
Equipment; (iv) Cash on Hand; (v) Consumables; (vi) transferable right, title,
and interest of Seller in, to and under the Hotel Contracts and the Space
Leases; (vii) Bookings and Hotel Guest Data (to the extent permitted by
applicable Legal Requirements and privacy agreements relating thereto);
(viii) Permits (to the extent assignable); (ix) IT Systems; (x) Inventory;
(xi) Warranties; (xii) Books and Records; and (xiii) Miscellaneous Hotel Assets;
provided, however, that the Property shall not include the Excluded Assets or
Retained Liabilities.

 

Purchase Price:  Shall have the meaning given to it in Section 3.1.

 

Purchaser:  Shall have the meaning given to it in the Introductory Paragraph.

 

Purchaser Objections:  Shall have the meaning given to it in Section 4.7.

 

Purchaser Party/ies:  Shall have the meaning given to it in Section 4.5.

 

Purchaser’s Employee Obligations:  Shall have the meaning given to it in
Section 12.1(b).

 

Real Property:  The Land together with the Improvements located on the Land.

 

Retained Liabilities:  Any Liability whatsoever, whether fixed or contingent,
recorded or unrecorded, known or unknown, with respect to the Hotel that accrued
and/or arising solely from events which occurred prior to the Closing (except as
otherwise expressly set forth herein), including, but not limited to (subject to
the foregoing limitations):  (a) any Seller Encumbrance; (b) any and all
accounts payable or other trade payables not included within the definition of
Post-Closing Accruals or for which Purchaser received a credit for at Closing;
(c) to the extent not included within the definition of Post-Closing Accruals or
for which Purchaser received a credit at Closing or for which Purchaser is
responsible for pursuant to the express terms of this Agreement, tax
obligations, including without limitation, all federal, state, local or special
purpose district tax and withholding liabilities and obligations of Seller or
any of its respective Affiliates with respect to periods prior to the Closing,
and any interest, fines or penalties thereon or with respect to returns filed or
required to be filed in connection therewith (including, without limitation, any
recapture and including any amounts due or which may come due and owing under
applicable Legal Requirements; provided that Purchaser shall be solely
responsible for any fines, interest or penalties resulting from Purchaser or its
Affiliates failure to pay such taxes included in the definition of Post-Closing
Accruals or for which Purchaser received a credit for at Closing or for which
Purchaser is responsible for pursuant to the express terms of this Agreement);
(d) Liabilities arising from any claims by third parties (but excluding in all
instances any Affiliate of Purchaser or any of their respective Affiliates) for
personal injury or property damage arising out of events occurring prior to the
Closing caused by any violation of Environmental Laws that were in effect and
valid at the time in question; (e) Liabilities or

 

9


 

obligations of Seller or its Affiliates for brokerage or other commissions
relating to the transactions contemplates herein subject to the terms of
Section 14.1(b) and Purchaser’s obligations thereunder; (f) Liabilities relating
to or arising from any contracts between Seller and any of its Affiliates;
(g) any security and other deposits, advance or prepaid rents, and key money
(including any interest thereon) not prorated pursuant to this Agreement or for
which Purchaser received a credit at Closing and held by Seller from tenants of
the Hotel with Space Leases in effect as of the Closing; (h) any Liability or
obligation for advance Bookings if any deposits related thereto that were
actually received by Seller are not prorated pursuant to this Agreement or set
forth in the Preliminary Closing Statement or for which Purchaser received a
credit for at Closing (provided, however, Purchaser shall honor all Bookings
regardless of whether or not a reservation deposit was credited to Purchaser as
part of the prorations hereunder); (i) any liability arising from the
termination, discharge, layoff or other separation from employment of Manager’s
or Seller’s employees prior to the Closing, except as otherwise expressly set
forth in this Agreement; and (j) to the extent not included within the
definition of Post-Closing Accruals or otherwise prorated pursuant to this
Agreement or for which Purchaser received a credit at Closing, any Liability
with respect to goods and services or the purchase of goods and services to the
extent such goods were delivered at the Hotel or the services were rendered
prior to or at the Closing and were ordered at the request of Seller or Manager.

 

Seller:  Shall have the meaning given to it in the Introductory Paragraph.

 

Seller Default:  Shall have the meaning given to it in Section 16.2.

 

Seller Encumbrances:  Shall have the meaning given to it in Section 4.7(a).

 

Seller Release Parties:  Shall have the meaning given to it in Section 2.2(f).

 

Seller’s Liability Amount:  Shall have the meaning given to it in
Section 16.2(a).

 

Seller’s Knowledge:  Shall have the meaning given to it in Section 5.1.

 

Seller Representations:  The representations and warranties of Seller expressly
set forth in Section 5.1 and Section 14.1(b).

 

Seller’s Representative:  Shall have the meaning given to it in Section 5.1.

 

Seller’s Response Notice:  Shall have the meaning given to it in Section 4.7.

 

Seller’s Response Period:  Shall have the meaning given to it in Section 4.7.

 

Space Leases:  All leases, licenses, concessions, and other occupancy agreements
(and any amendments thereto) for the use or occupancy of any portion of the
Improvements, excluding, however, Bookings.

 

Space Lessee:  Any person or entity entitled to occupancy of any portion of the
Real Property under a Space Lease.

 

Survey:  Shall have the meaning given to it in Section 4.7.

 

10

 


 

Survey Objection:  Shall have the meaning given to it in Section 4.7.

 

Survival Period:  Shall have the meaning given to it in Section 5.3.

 

Surviving Obligations:  Shall have the meaning given to it in Section 3.1(a).

 

Termination Notice:  Shall have the meaning given to it in Section 4.4.

 

Title Commitment:  Shall have the meaning given to it in Section 4.7.

 

Title Company:  First American Title Insurance Company.

 

Title Exceptions:  Shall have the meaning given to it in Section 4.7 .

 

Title Objection:  Shall have the meaning given to it in Section 4.7.

 

Title Objection Date:  Shall have the meaning given to it in Section 4.7.

 

Title Policy:  A 2006-ALTA Standard Coverage Owner’s Title Insurance Policy
issued by the Title Company in the form acceptable to Purchaser subject to the
terms of Section 4.7, in favor of Purchaser and in the amount of the portion of
the Purchase Price allocated to the Real Property, showing good and marketable
title in the Real Property to be vested in Purchaser, subject to only the
Permitted Exceptions.

 

Title Commitment:  Shall have the meaning given to it in Section 4.7(a).

 

Transfer:  Shall have the meaning given to it in Section 18.4.

 

Unopened Consumables:  Consumables which are in unopened cases, boxes, crates or
containers (other than single use containers, such as individual guestroom
shampoo containers and the like).

 

WARN Act:  The Federal Worker Adjustment and Retraining Notification Act, 29
U.S.C. 2101 2109, or any similar applicable state or local law, together with
any rules, regulations and official guidance promulgated thereunder.

 

Warranties:  All of Seller’s right, title and interest in and to all presently
effective and assignable warranties, guaranties, representations or covenants
given to or made in favor of Seller in connection with the acquisition,
development, construction, maintenance, repair, renovation or inspection of any
of the Property, including any made under any roof warranties, any construction
contracts and any service or maintenance contracts.

 

Section 1.2      References.  Except as otherwise specifically indicated, all
references to Section and Subsection numbers refer to Sections and Subsections
of this Agreement, and all references to Exhibits refer to the Exhibits attached
to this Agreement.  The words “hereby,” “hereof,” “herein,” “hereto,”
“hereunder,” “hereinafter,” and words of similar import refer to this Agreement
as a whole and not to any particular section or subsection of this Agreement. 

 

11


 

Captions are for convenience only and shall not be used to construe the meaning
of any part of this Agreement.

 

ARTICLE II

 

SALE AND PURCHASE; “AS IS,” “WHERE IS” SALE

 

Section 2.1      Sale and Purchase.  Seller hereby agrees to sell to Purchaser,
and Purchaser hereby agrees to purchase from Seller, the Property on the terms
and subject to the conditions of this Agreement.

 

Section 2.2      As is, Where is.

 

(a)        Purchaser represents that by reason of its business and financial
experience, and the business and financial experience of those persons retained
by Purchaser to advise it with respect to its investment in the Property,
Purchaser has sufficient knowledge, sophistication and experience in business
and financial matters to evaluate the merits and risks of the prospective
investment and is able to bear the economic risk of such investment.  Purchaser
has had and will have during the Inspection Period adequate opportunity and time
to review and analyze the risks attendant to the transactions contemplated in
this Agreement with the assistance and guidance of competent professionals.  In
addition, Purchaser acknowledges that it has had and will have during the
Inspection Period a sufficient period of time to inspect, examine and
investigate the Property and the Hotel’s operations (including, without
limitation, to review and evaluate the physical (including the environmental)
condition, survey and title matters relating to the Property) including, but not
limited to, the Books and Records provided or made available by Seller or anyone
acting on behalf of Seller and/or Manager.  Purchaser represents, warrants and
agrees that, except for the Seller Representations, Purchaser is relying solely
on its own inspections, examinations and investigations in making the decision
to purchase the Property.  Purchaser hereby acknowledges and agrees that it
shall not have the right to terminate this Agreement and obtain a refund of the
Deposit as a result of its dissatisfaction with any aspect of its investigation
of the Property after the expiration of the Inspection Period.

 

(b)        Except for the Seller Representations, Purchaser has not relied, and
is not relying, upon any information, documents, sales brochures, other
literature, maps or sketches, projections, pro formas, statements,
representations or warranties (whether express or implied, oral or written,
material or immaterial) that may have been given or made by or on behalf of
Seller.

 

(c)        Except for the Seller Representations, Purchaser is not relying and
has not relied on Seller or any of its Affiliates, or any of their respective
officers, members, partners, directors, shareholders, agents, attorneys,
employees or representatives as to (i) the quality, nature, adequacy or physical
condition of the Property including, but not limited to, the structural
elements, foundations, roofs, appurtenances, access, landscaping, parking
facilities, electrical, mechanical, HVAC, plumbing, sewage or utility systems,
facilities or appliances at the Property or any portion of the Property,
(ii) the quality, nature, adequacy or physical condition of soils or ground
water at the Property, (iii) the existence, quality, nature, adequacy or
physical condition of any utility serving the Property, (iv) the ad valorem
taxes now or hereafter payable on the

 

12


 

Property or the valuation of the Property for ad valorem tax purposes, (v) the
development potential of the Property or the habitability, merchantability,
fitness, suitability or adequacy of the Property or any portion of the Property
for any particular use or purpose, (vi) the zoning or other legal status of the
Real Property, (vii) the compliance by the Property or any portion of the
Property, or of the operations conducted on or at the Property, with any Legal
Requirements or other covenants, conditions or restrictions, (viii) the quality
of any labor or materials relating in any manner to the Property or (ix) except
as otherwise expressly provided in this Agreement, the condition of title to the
Property or the nature, status, and extent of any right of way, lease, right of
redemption, possession, lien, encumbrance, license, reservation, covenant,
condition, restriction or any other matter affecting title to the Property.

 

(d)       EXCEPT FOR THE SELLER REPRESENTATIONS, THE SALE AND CONVEYANCE BY
SELLER TO PURCHASER OF THE PROPERTY WILL BE MADE WITHOUT ANY WARRANTY OR
RECOURSE WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
TITLE (EXCEPT AS TO ACTS OF SELLER), ABSENCE OF DEFECTS (WHETHER APPARENT OR
LATENT, KNOWN OR UNKNOWN, EASILY DISCOVERABLE OR HIDDEN), FITNESS FOR ANY
ORDINARY USE, OR FITNESS FOR ANY INTENDED USE OR PARTICULAR PURPOSE, EVEN FOR
THE RETURN OR REDUCTION OF THE PURCHASE PRICE OR OTHERWISE, THE SOLE PERIL AND
RISK OF EVICTION TO BE ASSUMED BY PURCHASER, BUT WITH FULL SUBSTITUTION AND
SUBROGATION IN AND TO ALL OF THE RIGHTS AND ACTIONS OF WARRANTY WHICH SELLER HAS
OR MAY HAVE AGAINST ALL PRECEDING OWNERS OR SELLERS; IT BEING UNDERSTOOD THAT
PURCHASER WILL TAKE THE PROPERTY “AS IS” AND “WHERE IS”, PURCHASER HEREBY
ACKNOWLEDGING RELIANCE SOLELY ON ITS OWN TITLE EXAMINATION AND INSPECTION OF THE
PROPERTY, AND NOT ON ANY WARRANTIES OR REPRESENTATIONS FROM SELLER OR ANYONE
ACTING ON BEHALF OF SELLER, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.

 

(e)        EXCEPT FOR THE SELLER REPRESENTATIONS, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, PURCHASER ACKNOWLEDGES THAT NEITHER SELLER NOR
ANYONE ACTING ON BEHALF OF SELLER HAS MADE ANY REPRESENTATIONS OR WARRANTIES OF
ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY
INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OR REPRESENTATIONS AS TO
TITLE (EXCEPT AS TO ACTS OF SELLER), ABSENCE OF DEFECTS (WHETHER APPARENT OR
LATENT, KNOWN OR UNKNOWN, EASILY DISCOVERABLE OR HIDDEN), HABITABILITY,
MERCHANTABILITY, FITNESS FOR ANY ORDINARY USE, FITNESS FOR ANY INTENDED USE OR
PARTICULAR PURPOSE, ZONING, TAX CONSEQUENCES, PHYSICAL CONDITION, MOLD,
ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION,
GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH LEGAL REQUIREMENTS,
INCLUDING WITHOUT LIMITATION THE AMERICANS WITH DISABILITIES ACT OF 1990, 42
U.S.C. 12101, ET SEQ., THE TRUTH, ACCURACY, OR COMPLETENESS OF ANY MATERIALS,
DATA, OR INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR THE
MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS INCORPORATED INTO THE
PROPERTY OR THE MANNER OF

 

13


 

REPAIR, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY OR ANY
PORTION THEREOF.  EXCEPT FOR THE SELLER REPRESENTATIONS, ALL SUCH
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE PROPERTY ARE HEREBY
DISCLAIMED BY SELLER AND EXPRESSLY WAIVED BY PURCHASER.  EXCEPT FOR THE SELLER
REPRESENTATIONS, PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND NEITHER
SELLER NOR ANY OF THE SELLER RELEASE PARTIES (AS DEFINED BELOW) IS LIABLE FOR OR
BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS,
REPRESENTATIONS, OR INFORMATION PERTAINING OR RELATING TO THE PROPERTY MADE OR
FURNISHED BY SELLER, ANY PARTY ACTING OR PURPORTING TO ACT FOR SELLER, OR ANY
REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING. 
PURCHASER FURTHER HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT IN SELECTING THE
PROPERTY.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, PURCHASER SHALL HAVE
NO RIGHT OR CAUSE OF ACTION IN WARRANTY OR OTHERWISE AGAINST SELLER OR ANY OF
THE SELLER RELEASE PARTIES IN ANY CONTROVERSY, CLAIM, DEMAND, OR LITIGATION
ARISING FROM OR IN CONNECTION WITH THE PROPERTY (INCLUDING, BUT NOT LIMITED TO
THE PHYSICAL OR ENVIRONMENTAL CONDITION THEREOF) AND PURCHASER HEREBY WAIVES AND
RELEASES SELLER AND EACH OF THE SELLER RELEASE PARTIES FROM ANY SUCH RIGHT OR
CAUSE OF ACTION.

 

(f)        EXCEPT FOR THE SELLER REPRESENTATIONS, SELLER AND EACH PERSON ACTING
OR PURPORTING TO ACT ON BEHALF OF SELLER HAS NOT, DOES NOT AND WILL NOT MAKE ANY
REPRESENTATIONS OR WARRANTIES WITH REGARD TO (A) COMPLIANCE WITH ANY
ENVIRONMENTAL LAWS, HEALTH OR SAFETY LAWS, RULES OR REGULATIONS OR LAND USE
LAWS, RULES, REGULATIONS, ORDERS, OR REQUIREMENTS INCLUDING, BUT NOT LIMITED TO,
THOSE PERTAINING TO THE HANDLING, GENERATING, TREATING, STORING OR DISPOSING OF
ANY HAZARDOUS SUBSTANCES, OR (B) ABSENCE OF ANY CLAIMS, WHETHER ASSERTED OR
UNASSERTED, WITH RESPECT TO COMPLIANCE WITH ENVIRONMENTAL LAWS OR ENVIRONMENTAL,
FIRE LIFE SAFETY OR HEALTH AND WELFARE CONDITIONS AT THE PROPERTY.  AS A
MATERIAL PART OF THE CONSIDERATION TO SELLER FOR THE SALE OF THE HOTEL
HEREUNDER, PURCHASER HEREBY WAIVES AND RELINQUISHES, AND RELEASES SELLER,
MANAGER AND ALL OF SELLER’S AND MANAGER’S OFFICERS, DIRECTORS, SHAREHOLDERS,
INVESTORS, MEMBERS, EMPLOYEES AND AGENTS (COLLECTIVELY, “SELLER RELEASE
PARTIES”) FROM ANY AND ALL CLAIMS AND REMEDIES (INCLUDING, WITHOUT LIMITATION,
ANY RIGHT OF RESCISSION) AGAINST SELLER RELEASE PARTIES OR ANY OF THEM BASED
DIRECTLY OR INDIRECTLY ON (A) ANY PAST, PRESENT OR FUTURE CONDITION OF THE
HOTEL, INCLUDING, WITHOUT LIMITATION, THE RELEASE OR PRESENCE OF ANY HAZARDOUS
SUBSTANCES, MOLD, COMMUNICABLE DISEASE OR OTHER HEALTH OR WELFARE ISSUE OR
(B) ANY MISREPRESENTATION, OR FAILURE TO DISCLOSE TO PURCHASER ANY INFORMATION
REGARDING THE HOTEL (INCLUDING, WITHOUT LIMITATION, ANY DEFECTIVE, HAZARDOUS OR
UNLAWFUL

 

14


 

CONDITION OF WHICH SELLER SHOULD BE AWARE, WHETHER OR NOT SUCH CONDITION
REASONABLY COULD HAVE BEEN DISCOVERED BY PURCHASER THROUGH AN INSPECTION OF THE
HOTEL OR ANY PORTION THEREOF OR THE PROPERTY RECORDS).  NOTWITHSTANDING ANYTHING
STATED TO THE CONTRARY IN THIS AGREEMENT, THE FOREGOING RELEASE SHALL NOT EXTEND
TO (AND SHALL EXPRESSLY EXCLUDE) CLAIMS ARISING FROM SELLER’S FRAUD OR, SUBJECT
TO THE TERMS OF THIS AGREEMENT, SELLER’S BREACH OF THE SELLER REPRESENTATIONS OR
ITS EXPRESS COVENANTS AND OBLIGATIONS (INCLUDING INDEMNITY OBLIGATIONS) SET
FORTH IN THIS AGREEMENT AND SUBJECT TO THE TERMS OF THIS AGREEMENT.  PURCHASER
UNDERSTANDS THAT SUCH WAIVER AND RELEASE INCLUDES STATUTORY AS WELL AS “COMMON
LAW” AND EQUITABLE RIGHTS AND REMEDIES AND THAT IT COVERS POTENTIAL CLAIMS OF
WHICH PURCHASER MAY BE CURRENTLY UNAWARE OR UNABLE TO DISCOVER.  PURCHASER
ACKNOWLEDGES THAT THE FOREGOING WAIVER AND RELEASE IS OF MATERIAL CONSIDERATION
TO SELLER IN ENTERING INTO THIS AGREEMENT, THAT PURCHASER’S COUNSEL HAS ADVISED
PURCHASER OF THE POSSIBLE LEGAL CONSEQUENCES OF MAKING SUCH WAIVER AND RELEASE
AND THAT PURCHASER HAS TAKEN INTO ACCOUNT, IN AGREEING TO PURCHASE THE HOTEL AT
THE PURCHASE PRICE SPECIFIED HEREIN, SELLER’S DISCLAIMER OF ANY WARRANTIES AND
REPRESENTATIONS REGARDING THE HOTEL OTHER THAN THOSE EXPRESSLY SET FORTH
HEREIN.  NOTHING HEREIN, HOWEVER, SHALL RELEASE SELLER FROM ANY LIABILITY IN
CONNECTION WITH ANY FRAUD BY SELLER OR SUBJECT TO THE TERMS OF THIS AGREEMENT,
FOR A BREACH OF A SELLER REPRESENTATION.

 

(g)        NEITHER SELLER NOR ANY OF THE SELLER RELEASE PARTIES NOR MANAGER
SHALL BE LIABLE TO PURCHASER OR ANY OF ITS AFFILIATES FOR ANY PROSPECTIVE OR
SPECULATIVE PROFITS, OR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES, WHETHER BASED UPON CONTRACT, TORT OR NEGLIGENCE OR IN ANY OTHER MANNER
ARISING FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(h)        Purchaser further agrees and acknowledges that, in giving the
foregoing waivers and releases, it has with its legal counsel, considered any
statute or other law that might apply to and limit the effect of Purchaser’s
waivers and releases herein and hereby knowingly waives the benefits of any such
law and intends that it not be applicable here, including, but not limited to
the provisions of California Civil Code Section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

             Purchaser’s Initials

 

15


 

ARTICLE III

 

PURCHASE PRICE

 

Section 3.1      Purchase Price; Deposit.  The purchase price (the “Purchase
Price”) to be paid by Purchaser to Seller at the Closing shall be One Hundred
Forty-Two Million Five Hundred Thousand Dollars ($142,500,000.00), subject to
the prorations and adjustments as provided in this Agreement.  Seller and
Purchaser agree that the Purchase Price shall be allocated among (i) the Land
and the Improvements, and (ii) the Personal Property as may be determined by
mutual agreement of Seller and Purchaser prior to the Closing for federal, state
and local tax purposes in accordance with Section 1060 of the Code as set forth
on Exhibit L (the “Allocation”).  Purchaser and Seller shall (i) cooperate in
the filing of any forms (including Form 8594 under Section 1060 of the Code)
with respect to the Allocation, including any amendments to such forms required
pursuant to this Agreement with respect to any adjustment to the Purchase Price,
and (ii) shall file all federal, state and local tax returns and related tax
documents consistent with the Allocation, as the same may be adjusted pursuant
to any provisions of this Agreement.  The provisions of this Section 3.1 shall
survive the Closing without limitation.

 

The Purchase Price shall be payable by Purchaser as follows:

 

(a)        No later than 3:00 p.m. Central Standard Time on the date one
(1) Business Day after the Effective Date, Purchaser shall deposit with the
Escrow Company, as escrow agent, the amount of Three Million Five Hundred
Sixty-Two Thousand Five Hundred Dollars ($3,562,500.00) by a wire transfer of
immediately available United States of America funds as an earnest money deposit
(together with the interest earned thereon, the “Initial Deposit”).  In the
event Purchaser does not deposit the Initial Deposit on or before 3:00 p.m.
Central Standard Time on the first (1st) Business Day following the Effective
Date, this Agreement shall automatically terminate, whereupon the parties hereto
shall be released from all further obligations under this Agreement, except for
obligations that expressly survive the termination of this Agreement (the
“Surviving Obligations”).

 

No later than 3:00 p.m. Central Standard Time on the date one (1) Business Day
following the date which is the end of the Inspection Period, if Purchaser shall
not have terminated this Agreement prior to the expiration of the Inspection
Period, Purchaser shall make an additional deposit with the Escrow Company, as
escrow agent, in the amount of Three Million Five Hundred Sixty-Two Thousand
Five Hundred Dollars ($3,562,500.00) (the “Additional Deposit” and, together
with the Initial Deposit, the Closing Extension Deposit (if any), and the
interest earned thereon, herein the “Deposit”).  In the event Purchaser does not
deposit the Additional Deposit on or before 3:00 p.m. Central Standard Time on
the first (1st) Business Day following the expiration of the Inspection Period,
the same shall be a default hereunder, and Seller shall be entitled to terminate
this Agreement and to receive the Initial Deposit as liquidated damages,
whereupon the parties hereto shall be released from all further obligations
under this Agreement, except for obligations that expressly survive the
termination of this Agreement.  THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE
AND EXTREMELY DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED BY SELLER AS A
RESULT OF PURCHASER’S FAILURE TO COMPLETE THE PURCHASE

 

16


 

OF THE PROPERTY PURSUANT TO THIS AGREEMENT, AND THAT UNDER THE CIRCUMSTANCES
EXISTING AS OF THE EFFECTIVE DATE, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS
SECTION REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL INCUR
AS A RESULT OF SUCH FAILURE, PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT
LIMIT SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR ATTORNEYS’ FEES PURSUANT TO
SECTION 15.3, NOR WAIVE OR AFFECT SELLER’S RIGHTS AND PURCHASER’S INDEMNITY
OBLIGATIONS UNDER OTHER SECTIONS OF THIS AGREEMENT.  THE PARTIES ACKNOWLEDGE
THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF ANY APPLICABLE STATUTE OR LAW, INCLUDING
CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671,
1676 AND 1677.  THE PARTIES HAVE SET FORTH THEIR INITIALS BELOW TO INDICATE
THEIR AGREEMENT WITH THE LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS SECTION.

 

 

INITIALS:

Seller

 

 

Purchaser

 

 

 

 

(Remainder of this page is intentionally blank; text continues on following
page)

 

17


 

an additional deposit with the Escrow Company, as escrow agent, in the amount of
Three Million Five Hundred Sixty-Two Thousand Five Hundred Dollars
($3,562,500.00) (the “Additional Deposit” and, together with the Initial
Deposit, the Closing Extension Deposit (if any), and the interest earned
thereon, herein the “Deposit”).  In the event Purchaser does not deposit the
Additional Deposit on or before 3:00 p.m. Central Standard Time on the first
(1st) Business Day following the expiration of the Inspection Period, the same
shall be a default hereunder, and Seller shall be entitled to terminate this
Agreement and to receive the Initial Deposit as liquidated damages, whereupon
the parties hereto shall be released from all further obligations under this
Agreement, except for obligations that expressly survive the termination of this
Agreement.  THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY
DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED BY SELLER AS A RESULT OF
PURCHASER’S FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY PURSUANT TO THIS
AGREEMENT, AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE EFFECTIVE DATE,
THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION REPRESENTS A REASONABLE
ESTIMATE OF THE DAMAGES WHICH SELLER WILL INCUR AS A RESULT OF SUCH FAILURE,
PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT LIMIT SELLER’S RIGHTS TO
RECEIVE REIMBURSEMENT FOR ATTORNEYS’ FEES PURSUANT TO SECTION 15.3, NOR WAIVE OR
AFFECT SELLER’S RIGHTS AND PURCHASER’S INDEMNITY OBLIGATIONS UNDER OTHER
SECTIONS OF THIS AGREEMENT.  THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING
OF ANY APPLICABLE STATUTE OR LAW, INCLUDING CALIFORNIA CIVIL CODE SECTIONS 3275
OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO
CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677.  THE PARTIES HAVE SET FORTH
THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH THE LIQUIDATED DAMAGES
PROVISION CONTAINED IN THIS SECTION.

 

 

INITIALS:

Seller

 

 

Purchaser

 

 

 

 

(Remainder of this page is intentionally blank; text continues on following
page)

 

18


 

(b)        On the Closing Date, Purchaser shall pay the balance of the Purchase
Price, subject to the prorations and adjustments provided for in this Agreement,
in cash by certified check or wire transfer of immediately available United
States of America funds to the Escrow Company, as escrow agent, in accordance
with the terms and conditions of this Agreement.  Purchaser shall be responsible
for any income taxes payable with respect to any interest and/or dividends
earned with respect to the Deposit.  The terms of this Section 3.1(b) shall
survive the Closing or any termination of this Agreement.

 

Section 3.2      Application of Deposit.  The Deposit shall be held and
disbursed by the Escrow Company acting as escrow agent in accordance with this
Agreement.  The Deposit shall be invested in a federally insured interest
bearing account mutually acceptable to Seller and Purchaser and any interest
earned on the Deposit shall be paid to the party to which the Deposit is paid
pursuant to the provisions of this Agreement; provided, however, Purchaser shall
be responsible for the payment of any and all taxes payable in connection with
any interest earned on the Deposit.  If the sale of the Property is consummated
in accordance with the terms of this Agreement, the Deposit shall be applied to
the Purchase Price to be paid by Purchaser at the Closing.  In the event of a
default under this Agreement by Purchaser or Seller, the Deposit shall be
applied as provided in this Agreement.

 

ARTICLE IV

 

DILIGENCE MATTERS

 

Section 4.1      Inspection Period.  Purchaser acknowledges that Seller provided
Purchaser the opportunity to conduct such due diligence and inspections of the
Property as Purchaser and its officers, directors, employees and advisers deemed
necessary and appropriate prior to the Effective Date.  Notwithstanding anything
to the contrary herein, any and all references to the “Inspection Period” in
this Agreement mean and refer and shall be deemed to mean and refer to for all
purposes to a period commencing prior to the Effective Date and expiring
immediately upon the Effective Date and that, therefore, any and all rights of
Purchaser to terminate this Agreement pursuant to this Article IV have
terminated and been unconditionally waived and relinquished, and Purchaser has
no such right to so terminate this Agreement pursuant to this Article IV. 
Notwithstanding the foregoing, from and after the Effective Date, subject to the
terms of this Agreement, Purchaser and its representatives shall be permitted to
enter upon the Property during the term of this Agreement to examine, inspect
and investigate the Property including, but not limited to, all Books and
Records located at the Property, subject to Manager’s good faith compliance with
Legal Requirements with respect to access to any and all Employee records
(collectively, “Due Diligence”); provided, however, the Purchaser shall have no
right to terminate this Agreement based on such Due Diligence after the
expiration of the Inspection Period.  Purchaser’s Due Diligence shall be subject
to the terms, conditions and limitations set forth in this Article IV, and
Purchaser’s conduct shall be in strict compliance with the covenants and
agreements contained in this Article IV.

 

Section 4.2      Review and Inspection.  Purchaser shall have a right to enter
upon the Property for the purpose of conducting its Due Diligence provided that
in each such instance (i) Purchaser notifies Seller in writing of its intent to
enter the Property to conduct its Due Diligence not less than twenty-four
(24) hours prior to such entry; (ii) the date and time period

 

19


 

are scheduled with Seller; and (iii) Purchaser is in full compliance with the
insurance requirements set forth in Section 4.6.  At Seller’s election, a
representative of Seller shall be present during any entry by Purchaser or its
representatives upon the Property for Due Diligence.  Purchaser shall take all
necessary actions to ensure that neither it nor any of its representatives
unreasonably interfere with the guests of the Hotel or ongoing operations
occurring at the Property.  Purchaser shall not cause or permit any mechanic
liens, materialmen’s liens or other liens to be filed against the Property as a
result of its Due Diligence.

 

Section 4.3      Testing.  Purchaser shall have the right to conduct, at its
sole cost and expense, any inspections, studies or tests that Purchaser deems
appropriate in determining the condition of the Property; provided, however,
Purchaser is not permitted to perform any sampling, boring, drilling or other
physically intrusive testing into the structures or ground constituting the
Property, including, without limitation, any so-called Phase II environmental
assessment, without the prior written consent of Seller for such testing to be
provided in Seller’s sole and absolute discretion.  Notwithstanding the
foregoing, Purchaser shall have the right to conduct a non-intrusive Phase I
environmental assessment without obtaining Seller’s prior consent, provided that
such Phase I shall not include any sampling, boring, drilling or other
physically intrusive testing into the structures or ground constituting any
portion of the Property.

 

Section 4.4      Acceptance or Rejection.  Purchaser shall have until the
expiration of the Inspection Period to conduct its Due Diligence and to
determine whether the Property is acceptable to Purchaser.  If the Property is
not acceptable to Purchaser in its sole and absolute discretion, Purchaser may
terminate this Agreement by giving written notice of termination (the
“Termination Notice”) to Seller and the Escrow Company on or before the
expiration of the Inspection Period.  Upon receipt by Seller and the Escrow
Company of such Termination Notice, (i) this Agreement shall automatically
terminate, (ii) the parties shall have no further obligations to or recourse
against each other (except for the Surviving Obligations, including, without
limitation, the indemnification obligation set forth in Section 4.6) and
(iii) the Escrow Company shall within one (1) Business Day of its confirmation
of Seller’s receipt of the Termination Notice return to Purchaser the Initial
Deposit.  If Purchaser does not timely give a Termination Notice as aforesaid,
Purchaser shall be deemed to have fully and knowingly waived any right to
terminate this Agreement pursuant to this Article IV or otherwise in connection
with its Due Diligence and thereafter the Deposit shall be non-refundable to
Purchaser except as otherwise expressly provided in this Agreement.

 

Section 4.5      Confidentiality.  Purchaser agrees and covenants with Seller
not to disclose to any third party (other than its agents and employees,
directors, trustees, lenders, accountants, attorneys, and other professionals
and consultants engaged by Purchaser (collectively, “Purchaser Parties”) in
connection with the transaction contemplated in this Agreement who shall also be
obligated, and have been instructed, under this Section 4.5 not to disclose)
without Seller’s prior written consent, the existence of this Agreement or any
of the terms or conditions set forth in this Agreement, the Books and Records or
any of the reports or any other documentation or information obtained by
Purchaser or any Purchaser Parties which relates to the Property, Seller or its
Affiliates in any way, all of which shall be used by Purchaser and the Purchaser
Parties solely in connection with the transaction contemplated by this
Agreement, or the existence of any dispute under this Agreement, unless
Purchaser or any Purchaser Party is (i) obligated by applicable Legal
Requirements to make such a disclosure,

 

20

 


 

(ii) is required to as may be necessary to obtain Permits from any governmental
authority or (iii) is required to in connection with Purchaser’s or any
Purchaser Party’s filing or other disclosures required by the Securities and
Exchange Commission; provided, however, in no event shall Purchaser or Seller
make or issue any public release except as set forth in Section 17.3.  If such
disclosure is required or permitted under clauses (i) – (iii) of this
Section 4.5, then Purchaser shall notify Seller in writing of such obligation to
ensure Seller has the opportunity to prevent (or appropriately and reasonably
limit) any such disclosure.  If this Agreement is terminated, Purchaser agrees
that all such information will continue to be held in strict confidence and
Purchaser shall return all copies of such information to Seller and Purchaser
agrees to provide Seller, without liability, representation or warranty, copies
of any third-party tests, reports and inspections of the Property so requested
by Seller which were made or conducted for or on behalf of Purchaser (excluding
any such materials which are prohibited to be distributed by such third-party);
provided, however, in the event Seller requests to have any such third-party
test, report and/or inspection certified to Seller (to the extent permitted by
such third-party), Seller shall reimburse Purchaser for fifty percent (50%) of
Purchaser’s out-of-pocket costs if this Agreement has not been terminated as a
result of a Purchaser Default, in which circumstance Seller shall have no
obligation to reimburse Purchaser in connection with the delivery of such
reports.  Except as set forth in the Seller Representations, Purchaser shall
have no right to rely on any such confidential information and Seller makes no
representation or warranty to the completeness or accuracy of such confidential
information and Purchaser shall indemnify Seller for any costs incurred as a
result of Purchaser’s or any Purchaser Party’s use of such information in
violation of this Section 4.5.  The provisions of this Section 4.5 shall survive
the Closing or any termination of this Agreement.

 

Section 4.6      Indemnification; Restoration; Insurance.  Purchaser agrees to
save, protect, defend, indemnify and hold Seller, Manager and each of their
Indemnitees harmless from and against any and all Liabilities suffered or
incurred by any of Seller, Manager or any of their Indemnitees as a result of or
in connection with any activities of Purchaser (including activities of any of
Purchaser’s employees, consultants, contractors or other agents) relating to its
inspection of the Property, including, without limitation, mechanics’ liens,
damage to the Property, injury to persons or property resulting from such
activities in connection therewith or a violation of the confidentiality
provisions of this Agreement, except to the extent resulting from Seller’s,
Manager’s or their respective Affiliates’ or Indemnitees’ gross negligence or
willful misconduct.  Notwithstanding the foregoing, Purchaser’s indemnification
obligations hereunder shall not include any obligation or duty whatsoever with
respect to any such claims (including claims that the Real Property has declined
in value) to the extent arising out of or resulting from the mere discovery or
presence of any pre-existing Hazardous Substances or other property condition. 
If the Property is damaged as result of or in connection with the activities of
Purchaser, Purchaser, at its sole cost and expense, shall promptly restore the
Property to substantially the same condition as it existed prior to such
damage.  Furthermore, Purchaser shall maintain and cause any of its
representatives or agents conducting any Due Diligence to maintain and have in
effect commercial general liability insurance with single occurrence coverage of
at least One Million Dollars ($1,000,000) and aggregate coverage of at least Two
Million Dollars ($2,000,000) for personal injury, including bodily injury and
death, and property damage, naming Seller and Manager as an additional insured
parties, and containing a waiver of subrogation.  Purchaser shall deliver to
Seller a copy of the certificate of insurance effectuating the insurance
required under this Section 4.6, prior to conducting any inspections or

 

21


 

investigations at the Property.  The provisions of this Section 4.6 shall
survive the Closing or any termination of this Agreement.

 

Section 4.7      Title and Survey.

 

(a)        Prior to the Effective Date, the Title Company has delivered to
Purchaser a preliminary title report for the Property (the “Title Commitment”)
along with legible copies of each instrument listed as an exception therein (the
“Title Exceptions”) and Seller has delivered the existing ALTA survey (the
“Survey”) of the Land and Improvements.  All such exceptions and matters set
forth on Exhibit M-1 attached hereto, any exceptions referenced in the title
proforma attached hereto as Exhibit M-2 and any exceptions or matters caused by
or through Purchaser shall be “Permitted Exceptions”.  Notwithstanding anything
to the contrary herein, Seller shall remove at Closing (i) any mortgage, deed of
trust or similar voluntary monetary lien affecting the Property; (ii) any
mechanic’s or similar liens for work performed at the Property and not caused by
any acts or omissions of Purchaser or any Purchaser Party; and (iii) Taxes which
constitute Title Exceptions which would be delinquent if unpaid at Closing
(individually and collectively, the “Seller Encumbrances”).  Seller shall be
permitted to use the proceeds from the sale to effect such removal at Closing so
long as the same does not prevent or delay the Title Company from issuing the
Title Policy as required under Section 9.1.

 

(b)        If after the Effective Date, the Title Company issues an update to
the Title Commitment and such update to the Title Commitment discloses an
additional Title Exception other than a Permitted Exception or a Seller
Encumbrance (which Seller is required to discharge in accordance with this
Section 4.7) or a title encumbrance caused by or through Purchaser (or any
Purchaser Parties) or expressly approved by Purchaser in accordance with the
terms of this Agreement, or if an update to the Survey discloses a material new
issue not disclosed by or set forth on the Survey, that in either instance, in
Purchaser’s commercially reasonable good faith opinion materially adversely
impacts title to the Property or the operation of the Hotel, then within three
(3) Business Days of Purchaser’s receipt of such updated Title Commitment or the
updated Survey, Purchaser may object to such new exception (and any change in an
existing exception) shown in the updated Title Commitment or new matter
disclosed by the Updated Survey, by providing Seller with a written notice of
such objections (the “Intervening Lien Objection Letter”), which notice shall
contain a reasonably detailed explanation of such objections.  If Purchaser does
not deliver an Intervening Lien Objection Letter within the time period
specified above, Purchaser shall be deemed to have accepted all exceptions
contained in the updated Title Commitment and/or the Updated Survey (other than
any Seller Encumbrances) and all such exceptions and matters and shall also
constitute Permitted Exceptions.  In the event any such objections are timely
made by Purchaser, Seller shall have the right, but not the obligation,
exercisable by delivery of a notice to Purchaser (the “Seller’s Response
Notice”) within one (1) Business Day after receipt of Purchaser’s Intervening
Lien Objection Letter (the “Seller’s Response Period”) to commit to cure (by
removal or, if acceptable to Purchaser in its sole but good faith discretion, by
endorsement or otherwise) such objections in the manner specified in the
Seller’s Response Notice within the time periods provided herein.  The
procurement by the Seller of a commitment for the issuance of a title policy or
endorsement thereto (if acceptable to Purchaser in its sole but good faith
discretion) by the Title Company insuring Purchaser against the exception or
other matter shall be deemed a cure of such exception or matter as long as the
Title Company agrees to delete such exception or

 

22


 

(if acceptable to Purchaser in its sole but good faith discretion) affirmatively
insure over such exception.  Except with respect to Seller Encumbrances, if
there are objections timely made by Purchaser that Seller elects or is deemed to
have elected not to cure, then Purchaser shall have the right, notwithstanding
any other provision of this Agreement, within one (1) Business Day (such date,
the “Outside Approval Date”) after the earlier of (i) receipt of Seller’s
Response Notice or (ii) the expiration of the Seller’s Response Period to either
(A) terminate this Agreement upon written notice to Seller whereupon this
Agreement shall terminate, Escrow Company shall immediately return the Deposit
to Purchaser, the Parties shall each pay one-half the costs of escrow, and
neither party to this Agreement shall thereafter have any further rights or
liabilities under this Agreement, except for the Surviving Obligations, or
(B) be deemed to have agreed to accept title to the Real Property subject to all
exceptions to title set forth in the updated Title Commitment as applicable, and
all matters shown on the updated Survey, as applicable, other than those which
Seller has expressly agreed to remedy in the manner set forth in Seller’s
Response Notice (or is hereunder obligated to remove because such item
constitutes a Seller Encumbrance) and proceed to Closing.  If any such
objections are not cured (or arrangements for such cure to be effective as of
the Closing are not made) by Seller in the manner provided in Seller’s Response,
then Seller shall be in breach of this Agreement and Purchaser may as its only
option, elect any of the remedies set forth in Section 15.2.

 

Section 4.8      Space Leases, Hotel Contracts and Equipment Leases.  Purchaser
agrees to assume all obligations under the Space Leases and, to the extent
assumable or any requisite consent is obtained, the Hotel Contracts, including
any Equipment Leases, accruing from and after the Closing Date, provided that,
Seller shall pay all of the actual out-of-pocket fees, costs and expenses
incurred in connection with assignment and assumption of the Space Leases and
the Hotel Contracts.  Seller shall use reasonable efforts to obtain any required
consents or satisfy any other requirements in connection with the assignment and
assumption of all Space Leases and Hotel Contracts; provided, however, in the
event Seller is unable to obtain any such consents or satisfy the requirements
to assign any Space Lease or Hotel Contract, (i) such Space Leases and/or Hotel
Contracts shall be excluded from the definition of Property, (ii) Seller shall
not be in default hereunder, (iii) Seller shall remain solely liable for any and
all costs in connection with the termination of any such Space Lease or Hotel
Contract (including, without limitation, any break-up fees, termination fees or
damages resulting therefrom), and (iv) the parties shall consummate the Closing
in accordance with this Agreement without the transfer of such Space Lease
and/or Hotel Contract to Purchaser.  The provisions of this Section 4.8 shall
survive the Closing.

 

Section 4.9      Franchise Agreement.  So long as Purchaser complies with its
obligations set forth in this Section 4.9, it shall be a condition to
Purchaser’s obligation to Closing that Franchisor shall have entered into a new
hotel franchise agreement with Purchaser or its designee on the form included in
Franchisor’s current Franchise Disclosure Document (“FDD”) modified to include
the same franchise fee structure, reserve fund obligations and area of
protection terms that are set forth in the Franchise Agreement, the agreed PIP
(PIP 6160 dated January 12th, 2015) and such other commercially reasonable
changes requested by Purchaser to the form franchise agreement included in the
FDD (the “Material Franchise Terms”); provided, however, only those commercially
reasonable changes that are consistent with the terms of the most recent
franchise agreement between Franchisor and Purchaser or Affiliates of Purchaser
shall be considered Material Franchise Terms for purposes of this Agreement.

 

23


 

Franchisor’s commitment in writing to, at Closing, enter into such franchise
agreement with Purchaser upon the Material Franchise Terms, shall be referred to
herein as the “Franchisor Approval”.  Promptly after the Effective Date (and not
later than three (3) Business Days), Purchaser shall file its application for a
new franchise agreement with Franchisor and together therewith pay all required
application fees.  Purchaser shall use commercially reasonable efforts to pursue
and negotiate in good faith the new franchise agreement and the Franchisor
Approval with Franchisor on or before February 23, 2015 and Purchaser shall
undertake all such acts as may be reasonably necessary for obtaining a hotel
franchise agreement (including, but not limited to, the payment of any fees to
Franchisor) to satisfy the closing condition set forth in Section 9.1(e) in
accordance with the terms of this Section 4.9 on or prior to the Closing Date.

 

Purchaser expressly acknowledges that (a) Seller has entered into this Agreement
on the basis that no termination costs, fees or expenses or liquidated damages
shall be payable by Seller as a result of the sale of the Property to Purchaser
as a result of Purchaser or its designee (at Purchaser’s sole cost and expense)
so entering into a new hotel franchise agreement with Franchisor for the Hotel
and, (b) Seller must receive a written release from Franchisor, on Franchisor’s
current standard form, of any obligations of Seller or any of its Affiliates
under the Franchise Agreement first arising from and after Closing (including
pursuant to any guaranties from Seller or any of its Affiliates pursuant to the
Franchise Agreement but expressly excluding any amounts due and owing (or
otherwise incurred or accrued) prior to the Closing Date other than any
liquidated damages).  If Closing occurs and Purchaser or its designee has not so
entered into a new hotel franchise agreement with Franchisor as set forth above
(and Seller has not obtained a release of Seller and its Affiliates as set forth
above), in each case, such that no termination fees, liquidated damages or
similar fees and penalties are payable by Seller or any of its Affiliates
(including Seller or any entity owning a beneficial interest in Seller in its
capacity as a guarantor or otherwise) as a result of the sale of the Property to
Purchaser, then Purchaser shall be responsible for, and shall save, protect,
defend, indemnify and hold Seller (and any Affiliate of Seller) harmless from
any such termination fees, liquidated damages or similar costs, fees and
penalties in connection with the termination of the Franchise Agreement as of
the Closing and any other Liabilities of Seller had the release of Seller and
its Affiliates as set forth above been obtained.

 

The provisions of this Section 4.9 shall survive the Closing.

 

Section 4.10    3-05 Audit.  At Purchaser’s request, and to the extent in
Seller’s possession (and without any obligation to incur any out of pocket
expenses), Seller agrees to promptly deliver to McGladrey LLP all documents and
financial information that McGladrey LLP reasonably requires to complete the
audit of the financial statements of Seller in accordance with generally
accepted accounting principles of the United States of America (“GAAP”).  Seller
acknowledges and agrees to use its reasonable efforts to also provide such
additional information which is deemed relevant and reasonably necessary (as
determined by McGladrey LLP) to enable Purchaser and its accountants to prepare
and audit financial statements of Seller in compliance with (a) Rule 3-05 of
Regulation S-X of the Securities and Exchange Commission which audit may
commence at any time after the expiration of the Inspection Period; (b) any
other rule issued by the Securities and Exchange Commission and applicable to
Purchaser; and (c) any registration statement, report or disclosure statement
filed with the Securities and Exchange Commission by, or on behalf of,
Purchaser.  Exhibit N attached hereto is a

 

24


 

representative list of documents and financial information that may be required
by McGladrey LLP to complete such audits; provided, however, that (1) Purchaser
acknowledges that certain information may not be in Seller’s possession and
Seller shall have no obligation to prepare any documentation that is not in its
possession unless the cost thereof is paid by Purchaser and (2) Seller
acknowledges and agrees that the foregoing is a representative description of
the information and documentation that Purchaser and its accountants may require
in order to comply with (a), (b) and (c) above.  Seller shall engage (at
Purchaser’s sole cost and expense) McGladrey LLP to commence any and all such
required audits.  In connection with the foregoing audit(s), and in furtherance
of Seller’s obligations to assist Purchaser pursuant to this Section 4.10,
Seller covenants and agrees to execute and deliver to McGladrey LLP certain
audit representation letters, the form of which are attached hereto as Exhibit O
(each, an “Audit Representation Letter”), provided that the form of such Audit
Representation Letters may be modified as required to account for any issues
identified during the audit.  Seller’s obligations under this Section 4.10 shall
survive the Closing for a period of fifteen (15) months.

 

Section 4.11    California Required Disclosures.

 

(a)        Natural Hazards.  As used herein, the term “California Natural Hazard
Area” shall mean those areas identified as natural hazard areas or natural
hazards in the Natural Hazard Disclosure Act, California Government Code
Sections 8589.3, 8589.4 and 51183.5, and California Public Resources Code
Sections 2621.9, 2694 and 4136, and any successor statutes or laws (collectively
the “California Natural Hazard Laws”).  Purchaser hereby acknowledges that,
prior to the date of this Agreement, Seller has provided Purchaser with a
Natural Hazard Disclosure Statement (the “California NHDS”) in a form required
by the California Natural Hazard Laws.  Purchaser acknowledges that Seller
retained the services of The Planning & Zoning Resource Corporation to examine
the maps and other information made available to the public by government
agencies for the purpose of enabling Seller to fulfill its disclosure
obligations with respect to the California Natural Hazard Laws and to prepare
the written report of the result of its examination (the “California Natural
Hazard Report”).  Purchaser acknowledges that the California Natural Hazard
Report fully and completely discharges Seller from its disclosure obligations
under the California Natural Hazard Laws and under California Civil Code
Sections 1102 through 1102.17.  Purchaser acknowledges and agrees that nothing
contained in the California NHDS releases Purchaser from its obligation to fully
investigate and satisfy itself with the condition of the Property during the
Inspection Period, including, without limitation, whether the Property is
located in any California Natural Hazard Area.  Purchaser further acknowledges
and agrees that the matters set forth in the California NHDS or California
Natural Hazard Report may change on or prior to the Closing and that Seller has
no obligation to update, modify or supplement the California NHDS or California
Natural Hazard Report.  Purchaser is solely responsible for preparing and
delivering its own California NHDS to subsequent prospective purchasers of the
Property.

 

(b)        Energy Use Report.  Purchaser hereby acknowledges that, prior to the
Effective Date, Seller has disclosed to Purchaser the Property’s
prior 12 months’ energy usage, in the form required under Section 25402.10 of
the California Public Resources Code and the regulations at C.C.R. Title 20,
Div. 2, Art. 9, Sections 1680 et seq. (the “Energy Disclosure”).  Purchaser
further acknowledges and agrees that:  (a) the information in the Energy
Disclosure is for the current occupancy and use of the Property, (b) the energy
profile of the Property will vary

 

25


 

depending on future occupancy and use of the Property, (c) Seller makes no
representations or warranties regarding the information in the Energy
Disclosure, which arises from metering performed by third parties, nor the
future Energy Star profile of the Property, and (d) Purchaser shall keep the
information in the Energy Disclosure confidential in accordance with Section 4.5
of this Agreement.  Purchaser acknowledges and agrees that nothing contained in
the Energy Disclosure releases Purchaser from its obligation to fully
investigate and satisfy itself with the condition of the Property during the
Inspection Period.  Purchaser further acknowledges and agrees that the matters
set forth in the Energy Disclosure may change on or prior to the Closing and
that Seller has no obligation to update, modify or supplement the Energy
Disclosure.  Purchaser is solely responsible for preparing and delivering its
own Energy Disclosure to subsequent prospective purchasers of the Property.

 

Section 4.12    Estoppel.  Promptly following execution of this Agreement,
Seller shall request execution of an estoppel certificate with respect to the
following agreements:  (a) (i) that certain Agreement for Grant of Easements and
Establishment of Covenants, Conditions and Restrictions Plaza Las Fuentes, dated
as of March 26, 2011, by and between Maguire Partners-Plaza Las Fuentes, LLC, a
Delaware limited liability company (or its successor-in-interest, “Office
Owner”), Seller and the City of Pasadena, a public body corporate and politic
(the “City”), as recorded in the Official Records of Los Angeles County (the
“Official Records”) as Instrument Number 2011-0746887 (the “2011 CC&R”), in
substantially the same form as attached hereto as Exhibit U-1 (the “2011
Estoppel”); and (ii) that certain Reciprocal Easement Agreement, dated as of
January 26, 2012, by and between the City and Seller, as recorded in the
Official Records as Instrument Number 20120170456, in substantially the same
form as attached hereto as Exhibit U-2 (the “2012 Estoppel”, together with
the 2011 Estoppel, the “City Estoppels”); (b) the 2011 CC&R executed by Office
Owner, and in substantially the same form as attached hereto as Exhibit U-3 (the
“Office Owner 2011 Estoppel”); and (c) that certain Plaza Las Fuentes Office
Lease, dated April 1, 2011 (the “Lease”), by and between Maguire Partners-Plaza
Las Fuentes, LLC, a Delaware limited liability company (or its successor-in-
interest, “Landlord”) and Maguire Properties-Plaza Las Fuentes Services, LLC, a
Delaware limited liability company, executed by the Landlord and in
substantially the same form as attached hereto as Exhibit U-4 (the “Lease
Estoppel”).

 

Section 4.13    Tax Clearance.  Following the expiration of the Inspection
Period, Seller shall cooperate (at no cost to Seller other than de minimis legal
fees) with Purchaser in its efforts to obtain a “tax clearance” letter from the
California State Board of Equalization for Seller.  Failure to obtain any tax
clearance letter shall not be deemed to be a failure of any condition precedent
to Seller’s or Purchaser’s obligations to consummate the sale and purchase of
the Property pursuant to this Agreement or a breach by Seller of this
Agreement.  For purposes of this Agreement, the term “Tax Clearance Letter”
shall mean (a) a “tax clearance” letter from the California State Board of
Equalization showing that no taxes are delinquent and unpaid for Seller under
California Revenue Tax Code Section 6811 through 6815, or (b) a notice of
withholding from the California State Board of Equalization setting forth the
taxes that are due and payable for Seller under California Revenue Tax Code
Section 6811 through 6815.  The provisions of this Section 4.13 shall survive
Closing until such time as Purchaser receives a Tax Clearance Letter.

 

26


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1      Representations and Warranties of Seller.  Seller hereby
represents and warrants the following matters to Purchaser as of the Effective
Date (or such other time as provided herein) and Purchaser acknowledges and
agrees that the representations and warranties contained herein are made solely
by Seller and in no event shall be deemed to have been made by any of the Seller
Release Parties.  Whenever a representation or warranty or other reference is
made in this Agreement on the basis of the knowledge, actual knowledge, best
knowledge or otherwise with reference to the knowledge of Seller (any such
reference, “Seller’s Knowledge”), such representation, warranty or reference is
made solely on the basis of the actual, as distinguished from implied, imputed
and constructive, knowledge, on the date that such representation or warranty is
made, of Clark Hanrattie and Steen Petri (collectively, “Seller’s
Representatives”), without inquiry or investigation or duty provided, however,
that the Seller’s Representatives shall have no personal liability whatsoever
with respect to any such representation, warranty or otherwise under this
Agreement.  In addition to the foregoing, the representations and warranties of
Seller herein shall be deemed modified to reflect:  (1) the actual personal
knowledge (as distinguished from implied, imputed and constructive knowledge) of
Michael Medzigian, Gil Murillo or Rick Moceri (each a “Purchaser’s
Representative”); and (2) any facts disclosed to Purchaser (or any Purchaser
Party) in (A) any written memorandum, report, letter, study, spreadsheet, chart,
table, abstract, summary or survey (collectively, “Diligence Reports”) prepared
by Purchaser, any Purchaser Party or any advisor, consultant, attorney,
accountant or other agent of Purchase (i.e. expressly excluding any Diligence
Reports prepared by third parties other than those noted in the preceding
clause) or (B) the documents, agreements, statements, correspondence and other
files set forth on Exhibit P which have been delivered or otherwise made
available to Purchaser, which Exhibit P shall be updated within one (1) Business
Day following the expiration of the Inspection Period to reflect any additional
materials provided to Purchaser, any Purchaser Party or any advisor, consultant,
attorney, account or other agent of Purchaser (as so updated, the “Diligence
Material”), so long as, in each instance of clauses (A) and (B), the particular
actual personal knowledge of a Purchaser Representative under clause (1) above
or the particular information contained in or disclosed by any such Diligence
Reports or Diligence Material under clause (2) above would, or likely would,
lead an experienced real estate professional to reasonably conclude that such
information within such actual personal knowledge or such Diligence Reports
contains or discloses information that is inconsistent in material respects with
and could constitute a breach of the Seller Representations (collectively
items 1 and 2 above are herein referred to as a “Representation Qualification”).

 

(a)        Due Organization.  Seller is a limited liability company duly formed,
validly existing and in good standing under the laws of Delaware.  Seller has
full power and authority, and has taken, or at the time of Closing will have
taken, all corporate and other action necessary to authorize Seller to make,
execute, deliver and perform this Agreement and the transactions contemplated by
this Agreement.  The person executing this Agreement on behalf of Seller has
been duly authorized to do so.  This Agreement is a binding and legal agreement
of Seller, enforceable against Seller in accordance with its terms, subject to
the effect of applicable bankruptcy or insolvency and general principles of
equity.

 

27


 

(b)        No Conflict.  The execution and delivery of this Agreement and the
closing documents to be executed in connection herewith by Seller and the
consummation of the transactions contemplated hereby and thereby by Seller,
except as otherwise provided herein, do not require the consent or approval of
any governmental authority or to Seller’s Knowledge, any third party, nor shall
such execution and delivery result in a breach or violation of any Legal
Requirement, or conflict with, breach, result in a default (or an event which
with notice or passage of time or both will constitute a default) under or
violate any contract or agreement to which Seller is a party or by which it or
the Property is bound, except with respect to the transfer and assignments of
any Hotel Contracts, Space Leases, Permits or Warranties that require the
consent or approval of the counterparty to such Hotel Contract or Space Lease or
the issuer of such Warranty or Permit.

 

(c)        Pending Litigation/Violations.  Except as set forth on Exhibit C,
neither Seller nor Manager is involved in any litigation, administrative action,
arbitration or similar adjudicatory proceeding with respect to the Hotel which
has not been resolved, settled or dismissed.  To Seller’s Knowledge, except as
described in Exhibit C, there are no actions, suits or other legal proceedings
pending or threatened in writing against Seller, Manager, or affecting any of
Seller’s rights, in each case, with respect to the Property.  Except as noted in
Exhibit Q, Seller has not received any written notice from any governmental or
quasi-governmental agency of any violation of a Legal Requirement by Seller or
Manager in connection with the use or operation of the Property which has not
been corrected.

 

(d)       Condemnation.  Neither Seller nor Manager has received written notice
from any governmental authority of any pending condemnation proceeding or other
proceeding in eminent domain.  To Seller’s Knowledge, there are no pending, or
threatened in writing, condemnation proceedings or condemnation actions against
the Property.

 

(e)        Employees.  Seller has no employees and is neither a party to any
employment agreement, collective bargaining agreement, compensation agreement or
Employee Benefit Plan.  All Employees are employed by Employer, Manager or an
Affiliate of Manager.  No union is presently serving or has served in the past
five (5) years as collective bargaining agent for any Employees and there is no
collective bargaining agreement in place with respect to any of the Employees,
and, to Seller’s Knowledge, there are no union organizing efforts with respect
to the Employees.  The Employee Census attached hereto as Exhibit U, is a true,
correct and complete in all material respects.  True and correct copies of all
Employment Contracts, if any, have been provided to Purchaser.  Except as set
forth on Exhibit C, to Seller’s Knowledge, there is no litigation threatened in
writing nor any defined benefit retirement pension plan for any current or
former Employees (i.e., employees of the Hotel that are no longer employed by
Manager or its Affiliate as of the Effective Date) that would be binding on, or
a result in a Liability of, Seller from and after Closing.

 

(f)        Licenses and Permits.  To Seller’s Knowledge, Seller has delivered or
made available to Purchaser prior to the Effective Date complete copies of all
material Permits and, to Seller’s Knowledge, Seller has no other material
Permits other than those listed on Exhibit R.  Neither Seller, nor to Seller’s
Knowledge, Manager has received any written notice from any governmental or
quasi-governmental agency having jurisdiction over the Property of any uncured
violation or default of any Permit.

 

28


 

(g)        Environmental Notice.  Neither Seller nor Manager has received any
written notices from any governmental authority of (i) any uncured violation of
any Environmental Laws regarding any environmental conditions at the Hotel;
(ii) any failure of Seller, Manager or the Hotel to have all required
governmental permits and/or licenses, if any, relating to Hazardous Substances;
or (iii) any release of Hazardous Substances from the Real Property.

 

(h)        Space Leases.  Seller has delivered or made available to Purchaser
prior to the Effective Date, complete copies of all Space Leases, and there are
no Space Leases except as set forth on the list attached hereto as Exhibit D. 
Except as disclosed in Exhibit D, (i) to Seller’s Knowledge, each Space Lease is
in full force and effect; (ii) neither Seller nor Manager has received any
written notice from any Space Lessee claiming that Seller is currently in
default under any Space Leases; and (iii) no Space Lessee is in default in any
material monetary obligation or, to Seller’s Knowledge, any material
non-monetary obligation, under its Space Lease.

 

(i)         Fixtures and Tangible Personal Property.  All of the Fixtures and
Tangible Personal Property shall be owned by the Seller on the Closing Date,
free and clear of all liens, encumbrances and security interests.  Except as set
forth in Exhibit D attached hereto, none of the Fixtures and Tangible Personal
Property required for the operation, repair or maintenance of the Property is
leased from or owned by third-parties.  Purchaser acknowledges that the
composition of the Tangible Personal Property may change in accordance with the
provisions of this Agreement and in the ordinary course of business.

 

(j)         Bankruptcy.  Seller is not insolvent and has not filed any petition
in bankruptcy or other insolvency proceedings or proceedings for reorganization
of Seller or for the appointment of a receiver or trustee for all or any
substantial part of Seller’s property, nor has Seller made any assignment for
the benefit of its creditors or filed a petition for an arrangement, or entered
into an arrangement with creditors or filed a petition for an arrangement with
creditors or otherwise admitted in writing its inability to pay its debts as
they become due or been named in an involuntary bankruptcy proceeding and to
Seller’s Knowledge, no such actions are contemplated or have been threatened.

 

(k)        Tax Abatement Proceedings.  To Seller’s Knowledge, except as set
forth on Exhibit E, there is no currently pending appeal or abatement proceeding
with respect to the real estate taxes assessed on the Real Property.

 

(l)         Hotel Contracts.  Attached as Exhibit F is a list of all of the
Hotel Contracts, including any Equipment Leases; provided, however, that if
Seller has inadvertently omitted a Hotel Contract from Exhibit F, Purchaser
hereby acknowledges and agrees that it shall not have any right to terminate
this Agreement pursuant to the terms hereof, but shall not be obligated to
assume such Hotel Contract if such Hotel Contract is not terminable on thirty
(30) or less days’ notice without payment of any penalty or termination fee.  To
Seller’s Knowledge, Seller has provided a true, accurate and complete copy of
each such Hotel Contract to Purchaser.  All Hotel Contracts are, to Seller’s
Knowledge, in full force and effect and neither Seller nor Manager has given or
received any written notice of any default under any Hotel Contract which

 

29


 

has not been fully cured and, to Seller’s Knowledge, neither Seller nor any
other party to a Hotel Contract is otherwise in material default of its
obligations thereunder.

 

(m)       Non-Foreign Person.  Seller is a “United States person” (as defined in
Section 7701(a)(30)(B) or (C) of the Code) or a disregarded entity of such
person for the purposes of the provisions of Section 1445(a) of the Code.

 

(n)        OFAC.  Seller has not engaged in any dealings or transactions,
directly or indirectly, (i) in contravention of any U.S., international or other
money laundering regulations or conventions, including, without limitation, the
United States Bank Secrecy Act, the United States Money Laundering Control Act
of 1986, the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. §1
et seq., as amended), or any foreign asset control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto (collectively, “OFAC
Regulations”), or (ii) in contravention of Executive Order No. 13224 dated
September 24, 2001 issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), as may be amended or supplemented from time to
time (“Anti-Terrorism Order”) or on behalf of terrorists or terrorist
organizations, including those persons or entities that are included on any
relevant lists maintained by the United Nations, North Atlantic Treaty
Organization, Organization of Economic Cooperation and Development, Financial
Action Task Force, U.S. Office of Foreign Assets Control, U.S. Securities &
Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
Intelligence Agency, U.S. Internal Revenue Service or any country or
organization, all as may be amended from time to time.  To Seller’s Knowledge,
Seller (i) is not and will not be conducting any business or engaging in any
transaction with any person appearing on the U.S. Treasury Department’s Office
of Foreign Assets Control list of restrictions and prohibited persons, or
(ii) is not a person described in Section 1 of the Anti-Terrorism Order, and
Seller has not engaged in any dealings or transactions, or otherwise been
associated, with any such person.

 

(o)        Ongoing Capital Improvements.  Except as set forth on Exhibit S
attached hereto, there are no capital improvement projects which exceed Ten
Thousand Dollars ($10,000.00) currently ongoing at the Property other than
routine repairs and maintenance.  To Seller’s Knowledge, any and all
construction contracts or development agreements in an amount in excess of Ten
Thousand Dollars ($10,000.00) for the performance of any capital improvement
projects other than those set forth on Exhibit S, have been terminated or with
applicable lien releases and paid in full, and there are no material amounts
remaining to be paid under any such contract or agreement.

 

(p)        Taxes.  Seller has paid all taxes, including penalties and interest,
that are due on or have accrued through the Effective Date and all required
reports and returns relating thereto have been, or will be, timely filed,
subject to any extension rights.  To Seller’s Knowledge, all sales and use taxes
required to be paid or collected by Seller or Manager in the ownership and
operation of the Property have been or will be collected and paid, in the
ordinary course of business, to the appropriate governmental authority through
the Effective Date.  To Seller’s knowledge, as of the Effective Date,
(i) neither Seller nor Manager has received written

 

30

 


 

notice of any special tax assessment relating to the Hotel or any portion
thereof, and (ii) there are no tax agreements in place affecting the Property.

 

(q)                              Financial Statements.  The financial and
operating statements of the Hotel provided by Seller to Purchaser for fiscal
years 2012, 2013 and 2014 are true and correct copies of the documents used in
connection with the reporting by Seller to its clients and investors.  To
Seller’s Knowledge, all such financial and operating statements so provided have
been prepared in accordance with GAAP, are in all material respects true and
complete and fairly represent the financial condition of Seller and the Hotel as
of the dates stated therein.

 

(r)                                 Liquor License.  To Seller’s Knowledge, the
Liquor License is in full force and effect and there is no investigation pending
by the California Department of Alcoholic Beverage Control (the “California
ABC”).  Seller has received no written notice from the California ABC regarding
any violation of revocation of the Liquor License and there is no investigation
pending by the California ABC.

 

Section 5.2                       Representations and Warranties of Purchaser. 
Purchaser hereby represents and warrants the following to Seller:

 

(a)                               Due Organization.  Purchaser is a limited
liability company duly formed, validly existing and in good standing under the
laws of Delaware and on the Closing Date shall be qualified to do business in
California.  Purchaser has full power and authority to enter into and perform
this Agreement and the transactions contemplated by this Agreement, and
Purchaser has taken all corporate and other action necessary to authorize
Purchaser to make, execute, deliver and perform this Agreement and the
transactions contemplated by this Agreement.  The person executing this
Agreement on behalf of Purchaser has been duly authorized to do so.  This
Agreement is a binding and legal agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, subject to the effect of applicable
bankruptcy or insolvency laws and general principles of equity.

 

(b)                              No Conflict.  The execution and delivery of
this Agreement and the closing documents to be executed in connection herewith
and the consummation of the transactions contemplated hereby and thereby, except
as otherwise provided herein, do not require the consent or approval of any
governmental authority, nor shall such execution and delivery result in a breach
or violation of any Legal Requirement or conflict with, breach, result in a
default (or an event which with notice or passage of time or both will
constitute a default) under or violate any contract or agreement to which
Purchaser or an Affiliate of Purchaser is a party or by which it or its property
is bound.

 

(c)                               OFAC.  Neither Purchaser nor any of its
Affiliates or constituents have engaged in any dealings or transactions,
directly or indirectly, (i) in contravention of any U.S., international or other
money laundering regulations or conventions, including, without limitation, the
OFAC Regulations, or (ii) in contravention of the Anti-Terrorism Order or on
behalf of terrorists or terrorist organizations, including those persons or
entities that are included on any relevant lists maintained by the United
Nations, North Atlantic Treaty Organization, Organization of Economic
Cooperation and Development, Financial Action Task Force, U.S. Office of Foreign
Assets Control, U.S. Securities & Exchange Commission, U.S. Federal

 

31


 

Bureau of Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue
Service or any country or organization, all as may be amended from time to
time.  Neither Purchaser nor any of its Affiliates (i) are or will be conducting
any business or engaging in any transaction with any person appearing on the
U.S. Treasury Department’s Office of Foreign Assets Control list of restrictions
and prohibited persons, or (ii) are a person described in Section 1 of the
Anti-Terrorism Order, and to the best of Purchaser’s knowledge neither Purchaser
nor any of its Affiliates have engaged in any dealings or transactions, or
otherwise been associated, with any such person.  If at any time this
representation becomes false then it shall be considered a default under this
Agreement and Seller shall have the right to exercise all of the remedies set
forth in this Agreement in the event of a default or to terminate this Agreement
immediately.

 

(d)                             Bankruptcy.  Purchaser has not filed any
petition in bankruptcy or other insolvency proceedings or proceedings for
reorganization of Purchaser or for the appointment of a receiver or trustee for
all or any substantial part of Purchaser ‘s property, nor has Purchaser made any
assignment for the benefit of its creditors or filed a petition for an
arrangement, or entered into an arrangement with creditors or filed a petition
for an arrangement with creditors or otherwise admitted in writing its inability
to pay its debts as they become due.

 

(e)                               As is, Where is.  Purchaser agrees,
acknowledges and understands that subject to the provisions of this Agreement it
will take the Property “as-is” and “where-is” and hereby unconditionally
reaffirms the waivers contained in Section 2.2 and the aforesaid representation,
warranty and covenant shall survive Closing.

 

Section 5.3                       Duration of Representations and Warranties and
Covenants; Limitations on Liability.  All representations and warranties
contained in this Agreement, liability for breach of any covenant of Seller set
forth in Article X and the Seller indemnities set forth in Section 5.4(b) shall
survive the Closing for a period of nine (9) months (the “Survival Period”) and
shall not merge into any of the documents delivered at Closing; provided,
however, that no person, company, partnership, firm, or entity shall have any
Liability or obligation with respect to any breach of representation or warranty
contained in this Agreement or, with respect to Seller, breach of any covenant
set forth in Article X or its indemnification obligations under Section 5.4(b)
unless (1) on or prior to the expiration of the Survival Period, the party
seeking to assert liability under such representation or warranty or, with
respect to Seller, covenant or indemnification obligation shall have notified
the other party in writing setting forth specifically the allegedly breached
together with a detailed description of thereof (the “Breach Notice”) and
(2) such alleging party shall have filed a complaint commencing a legal
proceeding asserting a default in a court with competent jurisdiction within
thirty (30) days following the delivery of the Breach Notice.  Notwithstanding
the foregoing, Purchaser acknowledges and agrees that Seller shall have no
liability for, and Purchaser shall not make any claim on account of, any breach
of any representation or warranty set forth in Section 5.1 or any covenant of
Seller set forth in Article X or any of Seller’s indemnification obligations
under Section 5.4(b) except to the extent the aggregate measure of such claims
exceeds One Hundred Thousand Dollars ($100,000) (the “Deductible”); provided,
however, in the event such claims do exceed the Deductible, such indemnity shall
be for the aggregate losses incurred measured by the first-dollar of losses. 
Except as otherwise set forth in Section 9.1(c), in no event shall the aggregate
liability of Seller to Purchaser for any (and all) breach of any representation
or warranty set forth in Section 5.1, any Seller covenant set forth in Article X
or any of Seller’s indemnification obligations under

 

32


 

Section 5.4(b) exceed an amount equal to Three Million Dollars ($3,000,000.00)
(the “Cap”).  The limitations set forth in this Section 5.3 shall not apply to
Seller’s indemnity obligation for a breach of the representations set forth in
Sections 5.1(a), 5.1(b), or Seller’s obligations under Section 7.1(a) (with
respect to trade payables to be paid by Seller only), Section 7.1(m),
Section 12.1(b) (with respect to Liabilities related to Employees or former
Employees that remain with Seller pursuant to the first sentence of such
Section 12.1(b) only), Section 12.1(d) and Section 14.1(b).  This Section 5.3
shall survive the Closing and shall not be deemed merged into the Deed or any
conveyance document delivered at Closing.

 

Section 5.4                       Indemnities.

 

(a)                               Purchaser’s Indemnity.  From and after the
Closing, Purchaser hereby agrees to save, protect, defend, indemnify and hold
harmless Seller and Seller’s Indemnitees from and against any and all loss,
damage, claim, cause of action, cost or expense or any other Liabilities
incurred by Seller or its Indemnitees by reason of, or with respect to (i) any
material breach of any of the representations, warranties or covenants made by
Purchaser in the Agreement, (ii) the non-performance of any covenant or
obligation required to be performed by Purchaser hereunder, which expressly
survive the Closing, (iii) subject to the terms and conditions of Article XII
and Section 7.1(g) and Section 7.1(h), any Liability imposed upon Seller or its
Indemnitees relating to the employment of the Employees by New Manager (or its
Affiliate) for the period from and after the Closing Date, (iv) events,
contractual obligations, acts or omissions of Purchaser or any of its Affiliates
or assignees of this Agreement that occur or accrue after Closing in connection
with the ownership or operation of the Property, (v) damage to property or
injury to or death of any person or any claims for any debt or obligations
occurring on or about or in connection with the Property or any portion thereof
or with respect to the Property’s operations at any time or times after Closing,
or (vi) any termination fees, liquidated damages or similar fees and penalties
(and any other Liabilities that Seller would not bear if the Franchise Agreement
was not terminated pursuant to the sale of the Property to Purchaser) incurred
by Seller or its Affiliates in connection with the termination of the Franchise
Agreement as described in Section 4.10, but specifically excluding, in each
instance of clauses (i) through (vi) any Liabilities for which Seller is
indemnifying Purchaser for under Section 5.4(b) below.  For avoidance of doubt,
in the event that the Closing does not occur, Seller’s remedies shall be
expressly limited to the terms and conditions of Section 15.1, including, but
not limited to Purchaser’s indemnification obligations referenced therein.

 

(b)                              Seller’s Indemnity.  From and after the
Closing, Seller hereby agrees to save, protect, defend, indemnify and hold
harmless Purchaser and Purchaser’s Indemnitees from and against any and all
loss, damage, claim, cause of action, cost or expense or any other Liabilities,
incurred by Purchaser or its Indemnitees by reason of (i) any material breach of
any of the representations and warranties made by Seller in this Agreement or
Seller’s covenants in Article X, subject in each instance, to the terms of this
Agreement, including, but not limited to, the provisions of Section 5.3,
(ii) any and all Retained Liabilities, (iii) any failure of Seller or Manager to
have reported and/or paid any and all taxes assessed or assessable by the City
of Pasadena, the County of Los Angeles, the State of California or any other
governmental authority arising or related in any way to the Hotel for the period
prior to the Closing, as well as any and all penalties and interest related to
any such taxes (including, without limitation, costs incurred in connection with
or as a result of any audit, tax inquiry or other proceeding), which

 

33


 

are assessed against Purchaser, and (iv) damage to property or injury to or
death of any person or any claims for any debt or obligations occurring on, or
in connection with, the Property or any portion thereof at any time or times
prior to Closing (expressly excluding Liabilities (x) for changes to,
remediation of, or repairs to the physical, structural, or environmental
condition of the Property or (y) to any governmental authority relating to the
physical condition, structural or environmental condition of the property, in
each case, except to the extent the same expressly constitutes a breach of a
Seller Representation in accordance with, and subject to the terms of,
clause (i) above), but specifically excluding, in each instance of clauses (i)
through (iv), (A) any Liabilities for which Purchaser is indemnifying Seller for
under Section 5.4(a) above, (B) any Liabilities consisting of liabilities or
obligations for which Purchaser received a credit at Closing (but only to the
extent of such credit theretofore received by Purchaser), (C) any Liabilities
consisting of contractual liabilities or obligations which Purchaser expressly
assumed at Closing, and (D) except to the extent the same arises as a result of
a breach of Seller’s representations and warranties set forth in the last
sentence of Section 5.1(c) or Section 5.1(g), any Liabilities incurred in
relation to the physical condition of the Property (including without
limitation, the environmental condition of the Real Property) other than
Liabilities resulting from injury to or death of any person prior to Closing
resulting from the physical condition (but not environmental condition) of the
Property.  For avoidance of doubt, in the event that the Closing does not occur,
Purchaser’s remedies shall be expressly limited to the terms and conditions of
Section 15.2, including, but not limited to Seller’s indemnification obligations
referenced therein.

 

(c)                               Survival.  This Section 5.4 shall survive the
Closing (subject to the terms of Section 5.3) and shall not be deemed merged
into the Deed or any conveyance document delivered at Closing.

 

Section 5.5                       Procedure for Indemnification with Respect to
Third Party Claims.  If a claim by a third party is made against a party
hereunder or its Indemnitees (the “Indemnified Party”) and if such Indemnified
Party intends to seek indemnity with respect thereto under Section 5.4 and/or
this Section 5.5, against the other party hereto (the “Indemnitor”) the
Indemnified Party shall promptly notify the Indemnitor in writing of such
claim.  The Indemnitor shall have thirty (30) days after receipt of the
above-referenced notice to undertake, conduct and control, through counsel of
its own choosing (subject to the consent of the Indemnified Party, such consent
not to be unreasonably withheld or delayed) and at its expense, the settlement
or defense therefor, and the Indemnified Party shall reasonably cooperate with
it in connection therewith, provided that:  (i) the Indemnitor shall permit the
Indemnified Party to participate in such settlement or defense through counsel
chosen by the Indemnified Party, provided that the fees and expenses of such
counsel shall be borne by the Indemnified Party; and (ii) the Indemnitor shall
agree promptly to reimburse the Indemnified Party for the full amount of any
loss resulting from such claim and all related expenses incurred by the
Indemnified Party within the limits of Section 5.4 and/or this Section 5.5.  As
long as the Indemnitor is reasonably contesting any such claim in good faith,
the Indemnified Party shall not pay or settle any such claim.  Notwithstanding
the foregoing, the Indemnified Party shall have the right to pay or settle any
such claim, provided that in such event such party shall waive any right to
indemnity therefor by the Indemnitor.  If the Indemnitor does not notify the
Indemnified Party within thirty (30) days after receipt of the Indemnified
Party’s notice of a claim of indemnity hereunder that it elects to undertake the
defense thereof, the Indemnified Party shall have the right to contest, settle
or compromise the claim in the exercise of its exclusive discretion at the
expense of the

 

34


 

Indemnitor.  This Section 5.5 shall survive the Closing and shall not be deemed
merged into the Deed or any conveyance document delivered at Closing.

 

ARTICLE VI

 

CLOSING AND CLOSING DELIVERIES

 

Section 6.1                       Closing.  The Closing shall take place at the
offices of Escrow Company on the Closing Date, or through customary closing
escrow arrangements reasonably acceptable to Seller and Purchaser by the
delivery of documents and funds to Escrow Company on or prior to the Closing
Date.  Purchaser shall have the right to accelerate the Closing Date by
providing written notice to Seller of such date, which date must be at least
five (5) Business Days from the date such notice is delivered in accordance with
the provisions of Section 13.1; provided, however, that Purchaser shall have the
one-time right to revoke such acceleration notice and amend the proposed Closing
Date by selecting another Business Day to be the Closing Date by delivering
written notice to Seller at least two (2) days prior to the previously selected
Closing Date (provided that such revised Closing Date is not later than
March 26, 2015).  Each of Purchaser and Seller acknowledges that its respective
undertakings to close this transaction promptly on the Closing Date is a
material inducement to the other to execute this Agreement, that time is of the
essence and that neither party shall have any obligation or right to extend,
postpone or reschedule the Closing, except as expressly set forth herein.

 

Section 6.2                       Escrow.  This Agreement shall not be merged
into any separately delivered escrow instructions, but any such escrow
instructions shall be deemed auxiliary to this Agreement and, as between
Purchaser and Seller, the provisions of this Agreement shall govern and control.

 

Section 6.3                       Seller’s Deliveries.  At Closing, Seller shall
execute (to the extent required) and deliver, or cause to be delivered and/or
notarized, where applicable, to Purchaser or the Escrow Company as appropriate:

 

(a)                               a recordable Grant Deed (“Deed”) of all of
Seller’s right, title and interest in and to the Land and Improvements subject
to only the Permitted Exceptions in the form attached to this Agreement as
Exhibit G;

 

(b)                              a Bill of Sale (“Bill of Sale”) transferring to
Purchaser all of Seller’s right, title and interest in and to each and every
item of Personal Property to be transferred in the form attached to this
Agreement as Exhibit H;

 

(c)                               an assignment and assumption agreement
(“Assignment and Assumption Agreement”), to the extent assignable and to the
extent that any applicable consent or approval of the counterparty thereto has
been obtained, of all of Seller’s right, title and interest in, to and under the
Bookings, Hotel Contracts, Space Leases, Permits, Books and Records, Warranties
and Miscellaneous Hotel Assets in the form of Exhibit I;

 

(d)                             the certificate referred to in Section 9.1(c);

 

(e)                               evidence of termination of the existing
Management Agreement;

 

35


 

(f)                                an affidavit of Seller stating that Seller is
not a “foreign person” within the meaning of Section 1445 of the Internal
Revenue Code of 1986, as amended (the “Code”), in the form of Exhibit J and a
California Form RE-593 duly executed by Seller;

 

(g)                              the Closing Statement;

 

(h)                              any reasonably required real estate transfer
tax declarations or similar documentation required to evidence the payment of
any tax imposed by any state, county or municipality together with any change of
ownership statements required of sellers of real property under applicable law;

 

(i)                                  a certificate or registration of title for
any owned motor vehicle or other Personal Property which requires such
certification or registration, conveying such vehicle or such other Personal
Property to Purchaser;

 

(j)                                  To the extent received, the City Estoppels,
the Office Owner 2011 Estoppel and the Lease Estoppel;

 

(k)                              all keys, key codes, access codes and
combinations to locks to the extent known by, or in the possession of, Seller or
Manager;

 

(l)                                  such agreements, affidavits, evidence of
Seller’s organization, authorization, power and authority, and other documents
as may be reasonably required by the Title Company from the Seller to issue the
Title Policy, including, without limitation, a title insurance affidavit in
customary form and substance reasonably acceptable to Seller and Title Company
to allow the Title Company to delete the standard printed title exceptions and
insure over a reasonable “gap” period; and

 

(m)                          such other documents and information reasonably
needed for Purchaser to complete and file the Certificate of Real Estate Value
as more particularly described in Section 6.4(f).

 

Section 6.4                       Purchaser’s Deliveries.  At the Closing,
Purchaser shall execute (to the extent required) and deliver, or cause to be
delivered, to Seller or the Escrow Company as appropriate, or filed with the
applicable governmental authority:

 

(a)                               the balance of the Purchase Price, to be paid
in accordance with Section 3.1;

 

(b)                              the Bill of Sale;

 

(c)                               the Assignment and Assumption Agreement;

 

(d)                             the Franchise Assignment and Amendment;

 

(e)                               the certificate referred to in Section 8.1(c);

 

(f)                                the Closing Statement;

 

36


 

(g)                              a preliminary change of ownership report in the
form required by Los Angeles County;

 

(h)                              copies of such documents relating to Purchaser
as Seller or the Title Company shall reasonably require in connection with this
transaction; and

 

(i)                                  any required real estate transfer tax
declarations or similar documentation required to evidence the payment of any
tax imposed by any state, county or municipality together with any change of
ownership statements required of a purchaser of real property under applicable
law and a sales tax license or permit for the Hotel from each of the applicable
jurisdictions and exemption or resale certificate.

 

Section 6.5                       Expenses.  In the event that the parties
proceed to Closing hereunder:

 

(a)                               Seller and Purchaser shall each pay the
transactions costs and expenses as set forth on Exhibit L attached hereto.

 

(b)                              Any other ordinary and usual closing costs and
expenses, except as expressly provided in this Agreement, in connection with the
sale of the Property shall be allocated between Purchaser and Seller in
accordance with the customary practice in the county where the Property is
located.

 

The provisions of this Section 6.5 shall survive Closing or any termination of
this Agreement.

 

Section 6.6                       Concurrent Transactions.  All documents or
other deliveries required to be made by Purchaser or Seller at Closing, and all
transactions required to be consummated concurrently with Closing, shall be
deemed to have been delivered and to have been consummated simultaneously with
all other transactions and all other deliveries, and no delivery shall be deemed
to have been made, and no transaction shall be deemed to have been consummated,
until all deliveries required by Purchaser and Seller shall have been made, and
all concurrent or other transactions shall have been consummated.

 

Section 6.7                       Possession.  Possession of the Property shall
be delivered at Closing, provided the transaction closes.  Excluded Assets shall
be removed from the Hotel by Seller, at its expense, on, or within thirty
(30) days after, the Closing Date; provided that such removal shall be conducted
during normal business hours and not unreasonably interfere with the guests of
the Hotel or ongoing operations occurring at the Property.  Seller, at its
expense, shall make all repairs necessitated by such removal but shall have no
obligation to replace any Excluded Asset so removed.

 

ARTICLE VII

 

ADJUSTMENTS AND PRORATIONS CLOSING STATEMENTS

 

Section 7.1                       Adjustments and Prorations.  In addition to
the costs and expenses required to be paid in connection with the consummation
of the transaction, which shall be paid by Purchaser and Seller as set forth in
Section 6.5, the following matters and items shall be

 

37


 

apportioned between the parties or, where appropriate, credited in total to a
particular party, as of the Cut Off Time so that the Closing Date is a date of
income and expense for Purchaser as provided below:

 

(a)                               Accounts Receivable; Trade Accounts Payable. 
Seller shall retain all Accounts Receivable.  Trade accounts payable shall be
identified as of the Cut Off Time.  Seller shall pay (or cause Manager to pay)
all trade accounts due and payable as of the Cut Off Time that relate to matters
arising or accruing prior to the Closing Date in the ordinary course when due
and Purchaser shall be responsible for all such trade accounts payable that
relate to matters arising or accruing from and after the Closing Date.  Revenue
from room rentals (including food and beverage receivables charged to guest room
accounts) (i.e. the guest ledger) shall belong to Seller to the extent
attributable to any period prior to the Closing Date; provided, however,
revenues from room charges (less third party collection costs, including, but
not limited to, credit card fees, travel agent fees or commissions and other
similar charges) for the night immediately preceding the Closing Date shall be
divided equally between Purchaser and Seller.  Revenue from the Hotel
attributable to food and beverages (including alcoholic beverages) and other
sales or services through the close of business for such food and beverage
outlets or such other sales or service centers on the night (whether prior to or
after the Cut Off Time) immediately preceding the Closing Date shall belong to
Seller (such revenue to be determined based on completion of the night auditor’s
run on the Closing Date).  Thereafter, revenue from the Hotel attributable to
food and beverage and other sales or services shall belong to Purchaser.  Each
of Purchaser and Seller shall be responsible for the payment of any sales, use,
and/or hotel/motel occupancy taxes collected or otherwise due and payable in
connection with the revenue allocated to such party under this Section 7.1(a).

 

(b)                              Taxes and Assessments.  Real estate (ad
valorem) and personal property taxes and assessments with respect to the
Property shall be adjusted and prorated based on (a) the periods of ownership of
Seller and Purchaser with respect to the applicable tax period, and (b) the most
current official real property tax information available from the assessor’s
office where the Property is located or other assessing authorities.  If real
property tax and assessment figures for the taxes or assessments to be
apportioned between Purchaser and Seller pursuant to this Section 7.1(b) are not
available, real property taxes shall be prorated based on the most recent
assessment, subject to further and final adjustment when the tax rate and/or
assessed valuation for such taxes and assessments for the Property is fixed and
the appropriate party shall pay any deficiency in the original proration to the
other party promptly upon receipt of the actual bill for the relevant taxable
period.  In the event that the Property or any part thereof shall be or shall
have been affected by an assessment or assessments, whether or not the same
become payable in annual installments, Seller shall, at the Closing, be
responsible for any such assessment (or any installments or portions thereof)
due prior to the Closing and Purchaser shall be responsible for any such
assessment (or any installments or portions thereof) due on or after the
Closing.

 

(c)                               Utility Contracts.  All utility services
(including, without limitation, electricity, gas, water, sewer and
telecommunication) shall be prorated as of the Cut Off Time between Purchaser
and Seller.  To the extent practicable, readings shall be obtained for all
utilities as of the Cut Off Time.  If not practicable, the cost of such
utilities shall be prorated between Seller and Purchaser by estimating such cost
on the basis of the most recent bill for such

 

38


 

service; provided, however, that after the Closing, Seller and Purchaser shall
reprorate the amount for such utilities and pay any deficiency in the original
proration to the other Party promptly upon receipt of the actual bill for the
relevant billing period.  Seller shall receive a credit for all deposits
actually transferred to Purchaser or which remain on deposit for the benefit of
Purchaser (as acknowledged orally or in writing by such utility) with respect to
such utility contracts..

 

(d)                             Hotel Contracts.  Any amounts prepaid, accrued
or due and payable under any Hotel Contracts and the Franchise Agreement shall
be prorated as of the Cut Off Time, with Seller being credited for amounts
prepaid and Purchaser being credited for amounts accrued and unpaid (excluding
any delinquent amounts, which Seller shall pay in full at or prior to Closing). 
Seller will receive a credit for each deposit, if any, made by Seller as
security under any such Hotel Contract if the same is transferable or the
appropriate consent has been obtained and provided such deposit is actually
transferred to Purchaser or otherwise remains on deposit for the benefit of
Purchaser.  If any such deposit cannot be transferred to Purchaser, Seller shall
be paid any such deposit and Purchaser shall make such deposit as may be
required.

 

(e)                               License and Permit Fees.  Fees prepaid,
accrued or due and payable for Permits transferred to Purchaser shall be
prorated as of the Cut Off Time.  Seller shall receive a credit for all deposits
made by Seller under the Permits which are actually transferred to Purchaser or
which remain on deposit for the benefit of Purchaser.

 

(f)                                Hotel Matters.  Purchaser shall receive a
credit for:  (i) deposits and other advance payments, if any, under Bookings for
Hotel facilities for the period after Closing that remain in effect as of
Closing; (ii) commissions due to travel agencies, online travel agencies, credit
and referral organizations for any Bookings related to the period prior to
Closing and (iii) all outstanding gift certificates, vouchers, trade-outs and
similar items for free or discounted use of any of the Hotel rooms or other
activities or services (collectively, “Vouchers”) issued specifically for use at
the Hotel, in an amount equal to (A) twenty percent (20%) of the face value
thereof (where a face value exists) if such Voucher was sold as a gift card or
gift certificate from January 1, 2013 through the Closing Date, (B) five percent
(5%) of the face value thereof (where a face value exists) if such Voucher was
sold as a gift card or gift certificate from January 1, 2011 through
December 31, 2011, or (C) two percent (2%) of the face value thereof (where a
face value exists) if such Voucher was sold as a gift card or gift certificate
from January 1, 2010 through December 31, 2010.  To the extent a Voucher does
not include a face value, such Voucher will be valued pursuant to Exhibit V
attached hereto.  Seller shall receive a credit for (x) coin machine, telephone,
washroom and checkroom income relating to the period prior to the Cut Off Time
and (y) commissions paid by Seller to any travel agencies, online travel
agencies, or other referral organization prior to Closing with respect to any
Bookings related to the period after Closing.  Purchaser shall assume all
ordinary course purchase orders for Consumables and Inventory to be delivered
after Closing and credit Seller for any prepayments thereunder.

 

(g)                              Accrued Vacation.  Purchaser shall receive a
credit in an amount equal to one hundred percent (100%) of the Accrued Vacation
Pay as of the Cut-Off Time of all Employees.  Purchaser shall (i) honor and
credit each Employee’s unused accrued or earned vacation, sick-time-off or other
paid time off of any Employee and (ii) be responsible for the

 

39


 

payment of such Accrued Vacation Pay to the Employees (to the extent Purchaser
received a credit therefor) when payable in accordance with applicable Legal
Requirements.  Notwithstanding the foregoing, to the extent required pursuant to
any applicable Legal Requirements, at Closing, Seller shall cause Manager to pay
to the Employees an amount equal to the unpaid Accrued Vacation Pay for each
applicable Employee.

 

(h)                              Compensation.  All Compensation due and payable
to Employees shall be prorated as of the Cut Off Time, other than Accrued
Vacation Pay (which is addressed in Section 7.1(g) above).

 

(i)                                  Consumables and Inventory.  Seller shall
receive no credit for any Consumables (whether opened or unopened) and/or
Inventory as of the Cut Off Time.

 

(j)                                  Rents.  All fixed and additional rentals
under the Space Leases and other tenant charges, in each case as and when
actually received, shall be prorated as of the Cut Off Time.  Seller shall
deliver or provide a credit to Purchaser in an amount equal to all prepaid rents
for periods after the Closing Date.  Rents which are delinquent as of the
Closing Date shall not be prorated on the Closing Date and Seller shall retain
the right to pursue the collection of such delinquent rents; provided that in
connection with such efforts Seller shall have no right to terminate any Space
Lease or to initiate any eviction proceeding against the applicable tenant
thereunder.  To the extent Purchaser receives rents (including operating
expense, tax and insurance charges payable by a Space Lessee) on or after the
Closing Date that such Space Lessee designates are payable as delinquent rents
for any period prior to the Closing Date, Purchaser shall promptly deliver such
amounts to Seller.  Purchaser shall use good faith efforts (at no cost to
Purchaser) to collect any such delinquent rents.  Any percentage rents under
Space Leases shall be prorated on the basis of the ratio of the number of days
expired before Closing to the number of days after Closing.  In the event that
the proration of operating expenses, taxes, insurance charges and/or percentage
rent cannot be fully prorated because of the unavailability of information then
such proration will be tentatively prorated on the best available information
and Seller and Purchaser will make the appropriate final adjustments within
ninety (90) days following the end of the calendar year in which the Closing
occurs.  All such adjustments will be paid in cash to the party entitled
thereto.  All security deposits shall be transferred to Purchaser or credited
against the Purchase Price and all obligations with respect to such security
deposits shall be assumed by Purchaser.

 

(k)                              Cash and Accounts.  At the Closing, Seller
shall transfer to Purchaser all Cash On Hand and Seller shall receive a credit
at the Closing for such Cash On Hand.  All Account Cash is and shall remain the
property of Seller and shall be retained by Seller after the Closing.

 

(l)                                  Other Adjustments and Prorations.  To the
extent not inconsistent with any of the foregoing, all other items of income and
expense as are customarily adjusted or prorated upon the sale and purchase of a
hotel property similar to the Hotel shall be adjusted and prorated between
Seller and Purchaser accordingly.

 

(m)                          Re-Adjustment.  Representatives of Seller and
Purchaser shall make such inventories, examinations and audits of Seller, and of
the books and records of Seller, as may be

 

40

 


 

necessary to make the adjustments and prorations required under this Agreement. 
At least three (3) days prior to Closing, representatives of Purchaser and
Seller and Escrow Company shall jointly prepare a statement (the “Preliminary
Closing Statement”) based upon such preliminary inventories, audits and
examinations, which Preliminary Closing Statement will be updated based on the
inventories and prorations taken as of the Cut Off Time (unless otherwise agreed
by the Parties) which will show the net amount due to Seller or Purchaser as the
result thereof and such net amount will be added to, or deducted from, the
Purchase Price.  Within ninety (90) days following the Closing, representatives
of Purchaser and Seller shall prepare a revised statement (the “Final Closing
Statement”, and together with the initial and the updated Preliminary Closing
Statement, collectively, the “Closing Statements”) setting forth the final
determination of all items to be included in the Closing Statements, and any
necessary payment shall be made to the other in cash within five (5) days after
completion of such Final Closing Statement.  Any item that cannot be finally
prorated because of the unavailability of information shall be tentatively
prorated on the basis of the best data then available and re-prorated when the
information is available.

 

Section 7.2                       Payment.  Any net credit due to Seller as a
result of the adjustments and prorations under Section 7.1 shall be paid to
Seller in cash at the time of the Closing.  Any net credit due to Purchaser as a
result of the adjustments and prorations under Section 7.1 shall be credited
against the Purchase Price at the time of the Closing.

 

Section 7.3                       Survival.  The provisions of this Article VII
shall survive the Closing and shall not be deemed merged into the Deed or any
other conveyance document delivered at the Closing.

 

ARTICLE VIII

 

CONDITIONS TO SELLER’S OBLIGATIONS

 

Section 8.1                       Conditions.  Seller’s obligation to close the
transaction contemplated by this Agreement shall be subject to the occurrence of
each of the following conditions, any one or more of which may be waived by
Seller in writing:

 

(a)                               Purchaser’s Compliance with Obligations. 
Purchaser shall have complied with all material obligations required by this
Agreement to be complied with by Purchaser.

 

(b)                              Documents.  Purchaser shall have executed and
delivered or caused to be delivered at the Closing all documents and executed
counterparts of documents and instruments required by this Agreement to be
executed and delivered by Purchaser.

 

(c)                               Truth of Purchaser’s Representations and
Warranties.  The representations and warranties of Purchaser contained in this
Agreement were true in all material respects when made, and are true in all
material respects as if remade as of the Closing Date, and Seller shall have
received a certificate to that effect signed by Purchaser.  In the event any of
Purchaser’s representations become untrue during the term of the Agreement and
such breach

 

41


 

cannot be cured by Purchaser and precludes Purchaser from performing its
obligations hereunder, Seller may terminate this Agreement without thereby
waiving any right or remedy.

 

(d)                             Franchise Agreement.  Except for any franchise
or other fees and amounts owed by Seller or Manager to Franchisor and accrued
during the period prior to Closing, Seller, Manager and their respective
Affiliates shall be released from all obligations and Liabilities under the
Franchise Agreement and any other related agreements between Seller or Manager
and Franchisor relating to the Property and first accruing from and after
Closing including, without limitation, any obligation to pay any termination
fees, transfer fees, liquidated damages or any similar amount pursuant to the
Franchise Agreement.

 

ARTICLE IX

 

CONDITIONS TO PURCHASER’S OBLIGATIONS

 

Section 9.1                       Conditions.  Purchaser’s obligation to close
the transaction contemplated by this Agreement shall be subject to the
occurrence of each of the following conditions, any one or more of which may be
waived by Purchaser in writing:

 

(a)                               Seller’s Compliance with Obligations.  Seller
shall have complied with all material obligations required by this Agreement to
be complied with by Seller.

 

(b)                              Documents.  Seller shall have executed and
delivered or caused to be delivered at the Closing all documents and executed
counterparts of documents and instruments required by this Agreement to be
executed and delivered by Seller and shall have taken all other actions and
fulfilled all other covenants required of Seller under this Agreement.

 

(c)                               Truth of Seller’s Representations and
Warranties.  The representations and warranties of Seller contained in this
Agreement were true in all material respects when made, and are true in all
material respects on the Closing Date as if remade on the Closing Date, and
Purchaser shall have received a certificate to that effect signed by Seller;
provided that Seller’s representations and warranties shall not be deemed
inaccurate or breached if such change to the respective representation and
warranty (i) (x) is due to transactions or actions that are expressly permitted
by, or approved by Purchaser in accordance with, this Agreement and (y) did not
result from a breach of any of Seller’s obligations hereunder; (ii) is due to
changes in fact after the Effective Date beyond Seller’s reasonable control that
occurred in the ordinary course of the business of owning and operating the
Hotel and (x) did not result from a breach of any of Seller’s obligations
hereunder and (y) reflect only arm’s length bona fide transactions; or
(iii) constitutes a Representation Qualification.  Notwithstanding the
foregoing, if any representation and warranty of Seller is no longer true as of
the Closing Date (subject to the limitations of the immediately preceding
sentence) and Seller does not cure or otherwise remedy such change without any
obligation to do so, then if such change would, individually or in the
aggregate, (A) result in actual losses (and not consequential damages) to
Purchaser such that the actual cost to address such inaccuracy (as opposed to
the effect on the value of the Property) after the Closing is less than Three
Hundred Fifty Thousand Dollars ($350,000.00), Purchaser shall be obligated to
proceed to Closing and Seller shall have no liability with respect thereto
(provided that, any such change described in any of clauses (i) through
(iii) above shall not be a

 

42


 

breach of this Agreement and, for avoidance of doubt, shall not be subject to
Seller’s indemnification obligations set forth in Section 5.4(b)); or (B) result
in losses to Purchaser such that the actual cost (and not consequential damages)
to address such inaccuracy (as opposed to the effect on the value of the
Property) after the Closing is in excess of Three Hundred Fifty Thousand Dollars
($350,000.00), but less than Seven Hundred Fifty Thousand Dollars ($750,000.00),
Purchaser shall not be obligated to proceed to Closing, unless Seller elects to
credit Purchaser at Closing an amount equal to all losses caused by such change
in excess of Three Hundred Fifty Thousand Dollars ($350,000.00) not to exceed a
credit of Four Hundred Thousand Dollars ($400,000.00), in which event Purchaser
shall be obligated to proceed with Closing hereunder and any failure of
Purchaser to close the transactions contemplated hereunder under this clause (B)
shall constitute a default by Purchaser under Section 15.1 (provided Seller is
prepared to give such credit (without any obligation to do so); provided,
however, if the change in the representation and warranty results in actual
losses (and not consequential damages) to Purchaser such that the actual cost to
address such inaccuracy (as opposed to the effect on the value of the Property)
after the Closing is in excess of Seven Hundred Fifty Thousand Dollars
($750,000.00), Purchaser shall have the right to terminate this Agreement
(subject to Seller’s cure right set forth below).  If Purchaser has the right to
terminate this Agreement pursuant to the preceding sentence and Purchaser makes
such election in writing on or prior to the Closing Date (provided that
Purchaser shall make such election to terminate, if at all, promptly after
receipt of Seller’s certificate delivered under Section 6.3(d) above, but in any
event prior to 2:00PM (Eastern Time) on the Closing Date), then this Agreement
shall terminate, Purchaser shall receive a return of the Deposit, and neither
Seller nor Purchaser shall have any further obligations under this Agreement
except for the Surviving Obligations.  In each instance of clauses (A) or
(B) above, in no event shall any claims, actions, litigation, lawsuits or other
legal proceedings filed or alleged by any Employee or any other third party that
are subject to Seller’s express indemnification obligations under this Agreement
be included in the calculation of such losses (collectively, “Indemnified
Losses”); provided, however, that to the extent that any such Indemnified Losses
are excluded from the calculation of losses under clause (A) or (B), as
applicable, such Indemnified Losses shall not be applied against the Cap in
connection with an indemnification claim brought by Purchaser after the Closing
subject to the terms and conditions of this Agreement.  Seller shall in any
event have the right to cure such breach or inaccuracy to Purchaser’s reasonable
satisfaction and, if necessary to allow such cure, the Closing Date shall be
extended for up to twenty (20) days to allow such cure as long as Seller uses
its diligent and reasonable efforts to effect such cure; provided, however, such
cure period will not extend the Closing Date past any commitment date of any
financing or cost Purchaser any amount to extend such commitment date (provided
that Purchaser shall have notified Seller of any such commitment date at least
ten (10) days prior to Closing.  If Seller elects in writing not to cure or
fails to give Purchaser notice of its intent to cure, Purchaser may terminate
this Agreement, whereupon Escrow Company shall immediately return the Deposit to
Purchaser, the Parties shall each pay one-half of the costs of Escrow, and
neither Party to this Agreement shall thereafter have any further rights or
obligations under this Agreement, except for the Surviving Obligations;
provided, however, if such inaccuracy was created, knowingly consented to or
affirmatively permitted by Seller, Manager or their respective Affiliate in
material breach of this Agreement, Purchaser shall also be entitled to
reimbursement for all of Purchaser’s documented out of pocket costs of this
transaction actually incurred to third parties, including reasonable attorneys’
fees and costs incurred in connection with this Agreement and Due Diligence in
an

 

43


 

amount not to exceed the Seller’s Liability Amount.  Nothing herein shall modify
or supersede the terms of and conditions of Section 9.2(b) in the event that
Purchaser elects to proceed with acquisition of the Property notwithstanding a
breach or inaccuracy with respect to Seller’s representations and warranties or
covenants.

 

(d)                             Management Agreement.  The Management Agreement
shall be terminated as of the Closing Date at the sole cost and expense of
Seller.  In connection with termination of the Management Agreement, the Manager
will terminate the employment of the Employees effective upon the Closing unless
Manager and Purchaser enter into a new management agreement as of the Closing
Date, in which event the employment of the Employees shall not be terminated.

 

(e)                               Franchise Agreement.  Provided that Purchaser
has complied with all of its obligations under Section 4.9, on or before the
Closing Date, Franchisor shall be prepared to issue to Purchaser, concurrently
with Closing, a new franchise agreement in the form of the FDD as modified to
incorporate the Material Franchise Terms.

 

(f)                                No Litigation.  No litigation or other court
action shall have been commenced seeking to obtain an injunction or other relief
from such court to enjoin the consummation of the transaction described in this
Agreement and no preliminary or permanent injunction or other order, decree or
ruling shall have been issued by a court of competent jurisdiction or by any
governmental authority, that would make illegal or invalid or otherwise prevent
the consummation of the transactions described in this Agreement.

 

(g)                              Title Policy.  Subject to the payment of all
premiums, the Title Company shall be prepared to issue to Purchaser the
Title Policy subject only to Permitted Exceptions.

 

(h)                              Estoppels.  Purchaser shall have received the
City Estoppels, executed by the City (or its authorized representative), the
Office Owner 2011 Estoppel, executed by Office Owner, and the Lease Estoppel,
executed by the Landlord, and each such estoppel shall be an Acceptable
Estoppel.  As used herein, “Acceptable Estoppel” shall mean an estoppel that
(a) is in substantially the same form as attached hereto (provided that changes
made by the counterparty to add knowledge qualifications with respect to the
statements set forth in any estoppel shall be permitted as an Acceptable
Estoppel), (b) does not indicate the existence of an actual Seller or Property
material default under the applicable agreement, (c) does not indicate any
material conflict with or contain information contradictory to the material
terms and conditions of the applicable agreement, and (e) states that the
applicable agreement is in full force and effect and has not been modified or
amended except as specified in the form of estoppel attached to this Agreement.

 

Section 9.2                       Closing Condition Failure.

 

(a)                               Subject to Seller’s right to extend the
Closing Date pursuant to Section 9.1(c), if any condition set forth in
Section 8.1 or Section 9.1 is not satisfied on the Closing Date (and such
failure is not the result of a default under this Agreement or any act or
omission intentionally taken or not taken for purposes of frustrating Closing by
the Party in whose favor such condition runs), then the party for whom such
condition(s) precedent is not

 

44


 

satisfied (and only such party) may, in its sole and absolute discretion,
(i) terminate this Agreement by providing written notice to such effect to the
other party whereupon Escrow Company shall immediately return the Deposit to
Purchaser, the Parties shall each pay one-half the costs of escrow, and neither
party to this Agreement shall thereafter have any further rights or liabilities
under this Agreement, except for the Surviving Obligations, or (ii) waive such
closing condition(s) at or prior to the Closing Date without any increase in,
abatement of, or credit against the Purchase Price, or claim against the other
party and proceed to Closing; provided however, if either Party terminates this
Agreement due to a default by the other Party, then Section 15.1 and
Section 15.2, as applicable, shall control the rights, remedies and obligations
of the Parties.

 

(b)                              If either party elects to proceed to the
Closing with Seller’s Representative or Purchaser’s Representative, as
applicable, having actual knowledge (as opposed to constructive or imputed
knowledge) of (A) a default in any of the covenants, agreements or obligations
to be performed by the other party under this Agreement, and/or (B) an
inaccuracy in or untruthfulness of any representation or warranty of the other
party made in this Agreement or any of the Closing Documents, then, upon the
consummation of the Closing, such party shall be deemed to have waived any such
default and/or inaccuracy and shall have no claim against the other party on
account thereof

 

Notwithstanding the foregoing terms of this Section 9.2 (but subject to Seller’s
right to extend the Closing Date under the terms of Section 9.1(c)), if the
failed closing condition(s) is reasonably susceptible to cure by Seller or
Purchaser, then either party shall have the one-time right to extend the Closing
Date for up to twenty (20) days in order to allow such cure by giving notice to
such effect to the other party on or before the date that is one (1) Business
Day prior to the scheduled Closing Date, and the applicable party(ies) shall use
all commercially reasonable and diligent efforts to effect such cure; provided,
however, such cure period will not extend the Closing Date past any commitment
date of any financing or cost Purchaser any amount to extend such commitment
date (provided that Purchaser shall have notified Seller of any such commitment
date at least ten (10) days prior to Closing).

 

ARTICLE X

 

ACTIONS AND OPERATIONS PENDING CLOSING

 

Section 10.1               Actions and Operations Pending Closing.  Seller
agrees that at all times prior to the Closing Date:

 

(a)                               Subject to conditions beyond Seller’s
reasonable control, the Hotel will continue to be operated and maintained in the
ordinary course of business substantially consistent with Present Standards
including, without limitation (i) maintaining the inventories of FF&E, Operating
Equipment and Consumables at the Property at levels substantially consistent
with Present Standards, (ii) maintaining all Fixtures and Tangible Personal
Property in the same condition as it existed as of the Effective Date
(reasonable wear, tear and loss excepted) and not trading, substituting or
removing any Personal Property from the Hotel, except Consumables and Inventory
substantially consistent with Present Standards, (iii) performing routine
maintenance and repairs for the Property substantially consistent with Present
Standards, (iv) renewing all

 

45


 

material Licenses and Permits prior to their expiration, (v) maintaining all
insurance policies, (vi) not making any material alterations or improvements at
the Property, or demolishing any of the Property subject to Section 11.1,
(vii) not selling, transferring or otherwise disposing of any of the Property,
other than substantially consistent with Present Standards and (viii) not
removing any Property from the Hotel, other than consistent with Present
Standards.

 

(b)                              From and after the end of the Inspection
Period, Seller shall not enter into any new Hotel Contract or Space Lease, or
cancel, modify or renew any existing Hotel Contract or Space Lease that is not
cancelable upon thirty (30) or less days’ notice and without payment of any
penalty or termination fee, without the prior written consent of Purchaser, in
its sole and good faith discretion.  If Purchaser fails to respond to a request
for consent within three (3) Business Days after receipt of such request, such
consent shall be deemed given.

 

(c)                               Seller shall have the right and obligation,
without notice to or consent of Purchaser, to make Bookings in the ordinary
course of business and consistent with the Present Standard, including customary
discounted rates.

 

(d)                             Seller shall use commercially reasonable efforts
to preserve in force all existing Permits and to cause all those expiring on or
before the Closing Date to be renewed prior to the Closing Date.  If any such
Permit shall be suspended or revoked, Seller shall promptly notify Purchaser and
shall take commercially reasonable measures to cause the reinstatement of such
Permit.  Seller shall join in all applications for and cooperate with Purchaser
in obtaining all necessary consents, permits, approvals, and licenses, and
otherwise cooperate with Purchaser as may be reasonably necessary to facilitate
the transfer of the Property to Purchaser; provided, however, that any costs,
expenses or fees paid or incurred by Seller in connection therewith shall be
reimbursed and credited to Seller.

 

(e)                               From and after the expiration of the
Inspection Period through the Closing Date, Purchaser shall have the right to
consult with Seller and Manager with respect to the hiring, initially and with
respect to any replacement, of the following Hotel staff positions:  (i) general
manager; (ii) director of human resources; (iii) director of food and beverage;
(iv) chief engineer; (v) director of marketing; and (vi) comptroller/chief
financial officer.

 

(f)                                Seller shall maintain in effect all policies
of casualty and liability insurance, or similar policies of insurance, with the
same limits of coverage which it now carries with respect to the Hotel.

 

(g)                              Seller shall not cause or permit any Fixtures
and Tangible Personal Property or Operating Equipment located, installed or used
in the Hotel as of the Effective Date (except Excluded Assets, if applicable) to
be sold, exchanged, assigned, conveyed, leased, disposed of or removed, other
than in the ordinary course of business conducted in accordance with the Present
Standards.

 

(h)                              Seller shall provide (and shall instruct
Manager to provide) copies of any written notices (i) received by Seller after
the Effective Date from any governmental or quasi-governmental organizations
regarding any violations of Legal Requirements, or (ii) given or

 

46


 

received by Seller (or on behalf of Seller) after the Effective Date alleging
material defaults under any material Hotel Contracts, Space Leases or Equipment
Leases.

 

(i)                                  Subject to Article IV and prior to the
Closing, neither Purchaser nor any of Purchaser’s representatives shall
communicate concerning the Property with Manager, any tenant, employee, guest or
occupant of the Real Property any governmental or quasi-governmental authority,
agency, commission, board or regulatory body or any party to any Hotel Contract
without the prior written approval of Seller, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

(j)                                  Between the Effective Date and the Closing
Date or earlier termination of this Agreement, neither Seller, Manager, nor any
of their respective Affiliates nor any of their respective members, partners, or
agents (including, without limitation, any broker) shall offer, solicit or
negotiate the possible direct or indirect acquisition of the Property (or any
other form of transaction having a similar effect) or make any information about
the Property available (for purpose of sale or refinance) to any Person other
than Purchaser, its Affiliates and their respective designees, agents and/or
authorized third parties.  Seller agrees to direct its broker, if any, to cease
the marketing of the Property.  Such restrictions shall be in effect until the
earlier of (i) the Closing Date, or (ii) the termination of this Agreement by
either party pursuant to the terms and conditions hereof; and thereafter shall
be null and void and of no further force or effect.

 

(k)                              Seller shall use commercially reasonable and
diligent efforts to complete and pay in full for, prior to Closing, the repairs
and remediation required to satisfy the fire code violations described in that
certain letter from the City of Pasadena Fire Department dated January 29, 2015
(the “Fire Code Work”) and shall deliver to Purchaser a letter from the City of
Pasadena Fire Department confirming that no further fire code violations exist
with respect to the Hotel (the “Clearance Letter”).  If despite Seller’s
commercially reasonable and diligent efforts the Fire Code Work is not completed
and paid in full on or prior to the Closing, Seller shall be required to
diligently prosecute the completion of the Fire Code Work and deliver the
Clearance Letter after Closing, at Seller’s sole cost and expense, and Purchaser
shall provide Seller and its contractors reasonable access to complete to the
Hotel the same.  Seller shall comply with any reasonable rules and requirements
promulgated by Purchaser in connection with such work after Closing (including,
without limitation hours limitations, insurance requirements and lien waiver
requirements).  This Section 10.1(k) shall survive the Closing.

 

ARTICLE XI

 

CASUALTIES AND TAKINGS

 

Section 11.1               Casualties.

 

(a)                               If any damage to the Real Property shall occur
prior to the Closing Date by reason of fire, windstorm, earthquake, hail,
explosion, hurricane or other casualty, and if the cost of repairing such damage
will equal or exceed Four Million Two Hundred Fifty Thousand Dollars
($4,250,000.00), Seller shall promptly notify Purchaser and Purchaser may then
elect to (i) terminate this Agreement by giving written notice to Seller,
whereupon Escrow Company

 

47


 

shall immediately return the Deposit to Purchaser, the Parties shall each pay
one-half of the costs of the Escrow, and neither party to this Agreement shall
thereafter have any further rights or liabilities under this Agreement, except
for the Surviving Obligations, or (ii) receive an assignment of all of Seller’s
claims in connection therewith and any rights to any insurance proceeds
(excluding business interruption proceeds for the period prior to Closing)
relating to such damage and acquire the Property with appropriate adjustments to
the Purchase Price equal to the deductible under the applicable insurance policy
(to the extent such deductible is not applied by Seller for repairs prior to
Closing) and the reasonable costs and expenses incurred by Seller to negotiate
or settle any casualty claim with an insurer and to stabilize the Property
following such casualty.

 

(b)                              If the cost of repairing such damage will not
exceed Four Million Two Hundred Fifty Thousand Dollars ($4,250,000.00), the
transactions contemplated hereby shall close with appropriate adjustments to the
Purchase Price equal to the deductible under the applicable insurance policy (to
the extent such deductible is not applied by Seller for repairs prior to the
Closing) and the costs and expenses incurred by Seller to negotiate or settle
any casualty claim with an insurer and to stabilize the Property following such
casualty and Purchaser shall receive an assignment of all of Seller’s rights to
any insurance proceeds (excluding business interruption proceeds for the period
prior to Closing).

 

Section 11.2               Takings.  If, prior to the Closing Date, all or any
portion of the Real Property is taken by eminent domain or by an act of
governmental authority, or if an action for such taking is initiated or
threatened, Seller shall promptly give Purchaser written notice thereof, and the
following shall apply:

 

(a)                               If a Material Part of the Real Property is
taken, or is to be taken, Purchaser may, within five (5) days after the delivery
of Seller’s notice, by written notice to Seller, elect to terminate this
Agreement, whereupon Escrow Company shall immediately return the Deposit to
Purchaser, the Parties shall each pay one-half of the costs of the Escrow, and
neither party to this Agreement shall thereafter have any further rights or
liabilities under this Agreement, except for the Surviving Obligations.

 

(b)                              If a Material Part of the Real Property is
taken, or is to be taken, but Purchaser does not elect to terminate this
Agreement pursuant to paragraph (a) above, or if an immaterial part of the Real
Property is taken by an act of governmental authority, Purchaser shall have no
right to terminate this Agreement, and the parties shall nonetheless proceed to
the Closing in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligations on the part of Seller by reason
of such taking; provided, however, that Seller shall, at the Closing, (i) assign
and turn over, and Purchaser shall be entitled to receive and keep, the net
proceeds of any award or other proceeds of such taking which may have been
collected by Seller as a result of such taking, less any portion thereof applied
to the cost of repairs made by Seller prior to the Closing and less the
reasonable costs and expenses incurred by Seller in connection with obtaining
payment of any award or other proceeds, or (ii) if no award or other proceeds
shall have been collected, deliver to Purchaser an assignment of Seller’s right
to any such award or other proceeds which may be payable to Seller as a result
of such taking, less an amount equal to the cost of any repairs made by Seller
prior to the Closing, which amount shall be paid to Seller by Purchaser at the
Closing.  If all or any part of the payment

 

48


 

proceeds are paid to the holder of any mortgage or deed of trust or reversionary
interest in the Real Property, then, at the Closing, Seller shall credit such
amount against the Purchase Price.

 

(c)                               For the purposes hereof, a “Material Part”
shall be deemed to mean any taking (i) which causes a reduction in the size of
any of the buildings comprising the Real Property or materially interferes with
the present use and operation of any of the buildings comprising the Real
Property, or (ii) which results in the elimination of any required means of
legal ingress and/or egress from the Real Property to public roads, with no
comparable, convenient, legal substitute ingress and/or egress being available.

 

ARTICLE XII

 

EMPLOYEES

 

Section 12.1               Employees.

 

(a)                               Unless Purchaser elects to retain Manager as
the manager of the Hotel (pursuant to a separate hotel management agreement
executed by Purchaser and Manager), Purchaser agrees that it shall offer to hire
or cause to be offered to be hired effective at and upon the Closing, and after
the Closing shall maintain or cause to be maintained the employment of, in each
case upon terms and conditions of employment substantially and sufficiently
similar to the terms and conditions of employment existing prior to Closing, a
sufficient number of Employees so that the Seller, its Affiliates or Manager
shall not be required to give any layoff, closing or other termination notices
or otherwise incur any liability pursuant to the provisions of the Federal
Worker Adjustment and Retraining Notification Act, 29 U.S.C. 2101 2109, or any
similar applicable state or local law (collectively, the “WARN Act”).  Except to
the extent Purchaser elects to retain Manager as the manager of the Hotel
pursuant to a separate hotel management agreement executed by Purchaser and
Manager, Seller shall cause its Manager to cooperate reasonably with Purchaser
or its designated Hotel manager to facilitate Purchaser’s compliance with this
Section 12.1.  If Purchaser, or any designee or management company engaged by
Purchaser to employ Hotel personnel, elects not to hire a particular Employee at
Closing, or, if following the Closing, Purchaser or such designee or management
company desires to terminate the employment of any Employee hired by Purchaser
or its designee or management company, Purchaser shall be solely responsible for
complying or causing compliance with all applicable provisions of federal, state
and municipal laws and regulations relating to such action, including without
limitation any applicable provisions of the WARN Act.  It is agreed that the
number of Employees hired, the selection of which Employees are hired, and the
initial terms and conditions of employment for each Employee hired by Purchaser,
or its designee or management company engaged by Purchaser to employ Hotel
Employees, shall be solely determined by Purchaser or such designee or
management company, provided such terms and conditions of employment satisfy the
provisions of this Section 12.1(a); provided, however, to the extent that
Purchaser has received a credit at Closing therefor, Purchaser agrees to, and
shall cause its designee or management company to, honor and recognize the
seniority and vacation vesting rights of any Employee that was an Employee of
Manager as of the day immediately prior to the Closing that is rehired by
Purchaser or its designee or management company at the Closing.

 

49


 

(b)                              The Parties hereto agree that Purchaser will
not be subject to any of the debts, obligations and/or Liabilities of Seller,
its Affiliates or Manager which may exist with respect to the employment or
termination of any Employees that arise prior to the Closing, or which are
attributable to the termination of such Employees by Seller, its Affiliates or
Manager at or prior to Closing, except to the extent that such debts,
obligations and/or Liabilities are expressly covered by a credit against the
Purchase Price specifically provided in this Agreement.  Except as required by
applicable Legal Requirements, Seller covenants and agrees not to permit any
labor organization to become the exclusive representative of any group of
Employees for purposes of collective bargaining.  The Parties hereto agree that
Seller, its Affiliates and Manager shall not be subject to any of the debts,
obligations and/or Liabilities of Purchaser, or Purchaser’s designee or
management company, which are attributable to any actions or omissions of
Purchaser or such designee or management company, or any agents or
representatives thereof, in the process of the hiring any of the Employees,
including, without limitation, any claims arising out of or relating to whether,
and upon which terms and conditions, any such Employees are offered employment
by Purchaser or such designee or management company, or are hired (or
subsequently terminated) by Purchaser or such designee or management company, or
which may otherwise exist regarding the employment of employees at the Hotel by
Purchaser or such designee or management company from and after the Closing
(“Purchaser’s Employee Obligations”).

 

(c)                               Purchaser shall save, protect, defend,
indemnify and hold Seller, Manager and each of their Affiliates harmless from
and against any Liabilities (including, but not limited to, payments made to
Manager as the employer of the Employees) which may be incurred or suffered by
any of them (i) under the WARN Act arising out of, or relating to, any actions
taken by Purchaser prior to, on or after the Closing Date; (ii) in connection
with any of Purchaser’s Employee Obligations; (iii) by reason of Purchaser’s
failure to comply with any of the provisions of this Article XII; (iv) in
connection with any compensation, employment taxes or Accrued Vacation Pay that,
pursuant to Section 7.1(g) or Section 7.1(h), have become the obligation of
Purchaser to pay; (v) in connection with any Liability arising out of
Purchaser’s or its designee’s or management company’s employment policies,
practices or procedures which occur on or after the Closing Date; or (vi) in
connection with Purchaser’s violation or noncompliance with any applicable
federal or state employment law on or after the Closing Date, including, without
limitation, COBRA, the Health Insurance Portability and Accountability Act
of 1996 (HIPAA), ERISA, the Family and Medical Leave Act of 1993 (FMLA), the
Fair Labor Standards Act (FLSA) and the Occupational Safety and Health Act
(OSHA).

 

(d)                             Seller agrees to indemnify, defend and hold
Purchaser and Purchaser’s Indemnitees harmless from and against any and all
damages which any of them may sustain by reason of, or arising out of, or
resulting from Seller’s failure to discharge any of the obligations and
liabilities of Seller arising prior to Closing with respect to Employees
employed by Seller or Manager or any Employee Benefit Plans maintained by Seller
or Manager.

 

(e)                               Without limiting the generality of any other
provision of this Agreement, nothing in this Agreement shall create any
third-party beneficiary rights for the benefit of any union or any Employees of
Seller or Purchaser or Manager.

 

50

 


 

(f)                                The terms, conditions and indemnity
obligations set forth in this Section 12.1 shall survive the Closing.

 

ARTICLE XIII

 

NOTICES

 

Section 13.1               Notices.  Except as otherwise provided in this
Agreement, all notices, demands, requests, consents, approvals, and other
communications (each a “Notice”, collectively “Notices”) required or permitted
to be given under this Agreement, or which are to be given with respect to this
Agreement, shall be in writing and shall be personally delivered, transmitted by
electronic mail transmission, or sent by registered or certified mail, postage
prepaid, return receipt requested, or by overnight express courier, postage
prepaid, addressed to the party as designated below:

 

If intended for Seller, to:

 

HEI Pasadena LLC

c/o HEI Hospitality, LLC

101 Merritt 7 Corporate Park, 1st Floor

Norwalk, Connecticut 06851

Attention:  Clark Hanrattie / E-mail:  chanrattie@heihotels.com

 

with a copy to:

 

Goodwin Procter LLP

Three Embarcadero Center, 24th Floor

an Francisco, California 94111

Attention:  Benjamin C. Tschann, Esq. / E-mail:  btschann@goodwinprocter.com

 

If intended for Purchaser, to:

 

CWI Pasadena Hotel, LP

c/o Watermark Capital Partners, LLC

272 East Deerpath Road, Suite 320

Lake Forest, Illinois 60045

Attention:  Michael G. Medzigian / E-mail:  medzigian@watermarkcap.com

 

with a copy to:

 

Paul Hastings LLP

515 South Flower Street, 25th Floor

Los Angeles, California 90071

Attention:  Rick S. Kirkbride, Esq. / E-mail:  rickkirkbride@paulhastings.com

 

Notice mailed by registered or certified mail shall be deemed received by the
addressee three (3) days after mailing thereof.  Notice personally delivered
shall be deemed

 

51


 

received when delivered.  Notice mailed by overnight express courier shall be
deemed received by the addressee on the next Business Day after mailing
thereof.  Notice transmitted by e-mail shall be deemed received by the addressee
upon sender’s receipt of confirmation thereof if sent during normal business
hours, and if not, then the next Business Day, provided that such notice is also
concurrently sent by one of the other means set forth in this Section 13.1. 
Either party may at any time change the address for notice to such party by
mailing a Notice as aforesaid.

 

ARTICLE XIV

 

ADDITIONAL COVENANTS

 

Section 14.1               Additional Covenants.  In addition, the parties agree
as follows:

 

(a)                               Intentionally Deleted.

 

(b)                              Brokerage.  Purchaser and Seller warrant and
represent to each other that they have not had any dealings with any broker,
agent or finder relating to the sale of the Property or the transactions
contemplated hereby other than Eastdil Secured (the “Broker”).  Purchaser and
Seller each agree to indemnify and hold the other Party and its Indemnitees
harmless against and from any and all Liabilities incurred arising out of or
resulting from any claim for brokerage commissions, compensation or fees by any
broker, agent or finder acting on such Party’s behalf, other than the Broker,
which Seller is compensating under a separate agreement in connection with the
sale of the Property.  The provisions of this Section 14.1(b) shall survive
Closing or any termination of this Agreement.

 

(c)                               Guest Baggage.  All baggage of guests who are
still in the Hotel on the Closing Date, which has been checked with or left in
the care of Seller or Manager shall be inventoried, sealed and tagged jointly by
Seller and Purchaser on the Closing Date.  Purchaser hereby agrees to save,
protect, defend, indemnify and hold Seller and its Indemnitees harmless against
any Liabilities in connection with such baggage arising out of the acts or
omissions of Purchaser or its Affiliates (or any of their employees or agents)
after the Closing Date.

 

(d)                             Safe Deposits.  Immediately after the Closing,
Seller shall send written notice to guests or tenants or other persons who have
safe deposit boxes, if any, advising of the sale of the Hotel to Purchaser and
requesting immediate removal of the contents thereof or the removal thereof and
concurrent re deposit of such contents pursuant to new safe deposit agreements
with Purchaser.  Seller shall have a representative present when the boxes are
opened, in the presence of a representative of the Purchaser.  Any property
contained in the safe deposit boxes after such re deposit shall be the
responsibility of Purchaser, and Purchaser agrees to save, protect, defend,
indemnify and hold harmless Seller and its Indemnitees from and against any
Liabilities arising out of or with respect to such property.

 

(e)                               Tax Appeal Proceedings.  Seller shall be
entitled to receive and retain the proceeds from any previously filed tax
appeals or protests applicable to any tax fiscal years prior to the tax fiscal
year in which the Closing Date occurs.  In the event an application to reduce
real estate taxes is filed by Purchaser for the period during which Seller was
the owner of the Real Property, Seller shall be entitled to a re-proration of
real estate taxes upon receipt of and based

 

52


 

upon the reduction proceedings, after payment of reasonable attorneys’ fees and
other costs associated with such process.  Notwithstanding the foregoing, in no
event shall Seller negotiate or agree to any tax settlement, assessment or other
adjustment that would have an adverse effect on taxes for 2015 or any subsequent
year.  After Closing, Purchaser, at Purchaser’s option, be entitled to take over
and continue to process any pending appeals or protests with respect to the tax
fiscal year in which the Closing Date occurs (and Seller shall reasonably
cooperate in connection therewith), and the net proceeds from any such
proceedings, after payment of reasonable attorneys’ fees and other costs
associated with such process, will be prorated between the parties, when
received, as of the Closing Date, which obligation shall survive the Closing;
provided, however, that any such appeal or protest applicable to fiscal
year 2015 may only be filed by Purchaser.

 

(f)                                Books and Records.  The transaction
contemplated hereby includes the Books and Records of Seller pertaining to the
business of the Hotel prior to the Closing Date.  Purchaser covenants and agrees
that such Books and Records pertaining to the period of Seller’s ownership of
the Property will remain in the Hotel for examination and audit by Seller and
its agents after the Closing as provided in this Section 14.1(f).  Books and
Records not pertaining to the business of the Hotel may be removed by Seller
within a reasonable time after the Closing Date.  Purchaser agrees to preserve
all such Books and Records for at least seven (7) years after the Closing Date,
and not to destroy or dispose of the same, for at least seven (7) years after
the Closing Date, at Purchaser’s sole cost and expense.  Purchaser agrees to
provide access to Seller and its representatives, to such books, records, files
and correspondence at all reasonable times during normal business hours and
following reasonable notice

 

(g)                              Permits.  Seller shall use commercially
reasonable efforts to preserve in force all existing Permits, to cause all those
expiring on or before the Closing Date to be renewed prior to the Closing Date,
and to transfer all such Permits to Purchaser in connection with the Closing.

 

(h)                              Survival.  Subject to the terms of Section 5.3,
the representations, warranties, obligations, covenants, agreements,
undertakings and indemnifications of Seller and Purchaser contained in this
Agreement and in any closing documents delivered in connection with this
Agreement, which are intended and anticipated to survive Closing, shall survive
the Closing.

 

ARTICLE XV

 

DEFAULTS AND REMEDIES; EFFECT OF TERMINATION

 

Section 15.1               Purchaser Default/Seller’s Remedies.  IF PURCHASER
FAILS IN ANY MATERIAL RESPECT TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT
AND SELLER DOES NOT WAIVE SUCH FAILURE OF PERFORMANCE IN WRITING, SELLER SHALL
BE ENTITLED AS ITS SOLE REMEDY TO TERMINATE THIS AGREEMENT AND RECOVER THE
DEPOSIT UNDER THIS AGREEMENT AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, IN FULL
SATISFACTION OF ANY CLAIMS AGAINST PURCHASER; PROVIDED, HOWEVER, THAT THIS
PROVISION SHALL NOT LIMIT SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR COSTS,

 

53


 

FEES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
COSTS) PURSUANT TO SECTION 16.3 BELOW IN ADDITION TO THE DEPOSIT IN THE EVENT OF
A DISPUTE REGARDING THE DISPOSITION OF THE DEPOSIT, NOR SHALL THIS PROVISION BE
DEEMED TO WAIVE OR AFFECT SELLER’S RIGHTS AND PURCHASER’S INDEMNITY OBLIGATIONS
UNDER OTHER SECTIONS OF THIS AGREEMENT.  THE PARTIES AGREE THAT IT WOULD BE
IMPRACTICABLE AND EXTREMELY DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED
BY SELLER AS A RESULT OF PURCHASER’S FAILURE TO COMPLETE THE PURCHASE OF THE
PROPERTY PURSUANT TO THIS AGREEMENT, AND THAT UNDER THE CIRCUMSTANCES EXISTING
AS OF THE EFFECTIVE DATE, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS
SECTION REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL INCUR
AS A RESULT OF SUCH FAILURE, PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT
LIMIT SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR ATTORNEYS’ FEES PURSUANT TO
SECTION 15.3, NOR WAIVE OR AFFECT SELLER’S RIGHTS AND PURCHASER’S INDEMNITY
OBLIGATIONS UNDER OTHER SECTIONS OF THIS AGREEMENT.  THE PARTIES ACKNOWLEDGE
THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF ANY APPLICABLE STATUTE OR LAW, INCLUDING
CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671,
1676 AND 1677.  THE PARTIES HAVE SET FORTH THEIR INITIALS BELOW TO INDICATE
THEIR AGREEMENT WITH THE LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS
SECTION..

 

Seller’s Initials:

 

 

Purchaser’s Initials:

 

 

 

 

(Remainder of this page is intentionally blank; text continues on following
page)

 

54


 

SELLER’S RIGHTS AND PURCHASER’S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF
THIS AGREEMENT.  THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY
DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED BY SELLER AS A RESULT OF
PURCHASER’S FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY PURSUANT TO THIS
AGREEMENT, AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE EFFECTIVE DATE,
THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION REPRESENTS A REASONABLE
ESTIMATE OF THE DAMAGES WHICH SELLER WILL INCUR AS A RESULT OF SUCH FAILURE,
PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT LIMIT SELLER’S RIGHTS TO
RECEIVE REIMBURSEMENT FOR ATTORNEYS’ FEES PURSUANT TO SECTION 15.3, NOR WAIVE OR
AFFECT SELLER’S RIGHTS AND PURCHASER’S INDEMNITY OBLIGATIONS UNDER OTHER
SECTIONS OF THIS AGREEMENT.  THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING
OF ANY APPLICABLE STATUTE OR LAW, INCLUDING CALIFORNIA CIVIL CODE SECTIONS 3275
OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO
CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677.  THE PARTIES HAVE SET FORTH
THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH THE LIQUIDATED DAMAGES
PROVISION CONTAINED IN THIS SECTION..

 

Seller’s Initials:

 

 

Purchaser’s Initials:

 

 

 


(Remainder of this page is intentionally blank; text continues on following
page)

 

55


 

Section 15.2               Seller Default/Purchaser’s Remedies.

 

If Seller fails in any material respect to perform its obligations under this
Agreement, and Seller does not cure such failure within five (5) days after its
receipt of written notice of such failure from Purchaser (a “Seller Default”)
(provided that such five (5) day cure period shall not apply to a default by
Seller to deposit the Deed and other closing documents to be held in escrow with
the Escrow Company on the Closing Date) then Purchaser may elect as its sole and
exclusive remedy (at law or in equity):

 

(a)                               to terminate this Agreement and recover
damages in an amount equal to the total of all of Purchaser’s out-of-pocket
costs of the transaction actually incurred in connection with this Agreement and
Purchaser’s Due Diligence, such amounts not to exceed Two Hundred Thousand
Dollars ($200,000) (“Seller’s Liability Amount”); provided, however, that this
provision shall not limit Purchaser’s rights to receive reimbursement for any
additional costs, expenses and/or fees (including, without limitation,
reasonable attorney’s fees and costs) pursuant to Section 15.3 below in addition
to the Seller’s Liability Amount in the event of a dispute regarding the
disposition of the Seller’s Liability Amount to the extent Purchaser prevails in
such dispute;

 

(b)                              to waive the Seller Default and proceed to
Closing; or

 

(c)                               to seek specific performance of Seller’s
obligation to sell the Property to Purchaser pursuant to the terms of this
Agreement; provided, however, if Purchaser elects to pursue any action for
specific performance and such remedy is not available or enforceable by
Purchaser for any reason other than as a result of Purchaser’s and/or its
Affiliates’ willful acts, then Purchaser shall still have the right to terminate
this Agreement and pursue all rights and remedies afforded Purchaser under
Section 15.2(a) above, provided that in no event shall Seller be liable for any
consequential damage.

 

If Purchaser initially fails to elect, by written notice to Seller, any of the
foregoing remedies within thirty (30) days after Purchaser’s delivery of the
default notice contemplated by this Section 15.2, Purchaser shall conclusively
be deemed to have elected the remedy set forth in Section 15.2(a).

 

Section 15.3               Attorneys’ Fees.  If any action or proceeding is
commenced by either party to enforce or interpret their rights under this
Agreement or to collect damages as a result of the breach of any of the
provisions of this Agreement, the prevailing party in such action or proceeding,
including any bankruptcy, insolvency or appellate proceedings, shall be entitled
to recover all reasonable costs and expenses, including, without limitation,
reasonable attorneys’ fees, court costs and fees of experts, in addition to any
other relief awarded by the court.

 

Section 15.4               No Reservation of Property.  The preparation and/or
delivery of unsigned drafts of this Agreement shall not create any legally
binding rights in the Property and/or obligations of the parties, and Purchaser
and Seller acknowledge that this Agreement shall be of no effect until it is
duly executed by both Purchaser and Seller.

 

56


 

ARTICLE XVI

 

IRS FORM 1099-S DESIGNATION

 

Section 16.1               Designee.  In order to comply with information
reporting requirements of Section 6045(e) of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations thereunder, the parties agree (i) to
execute an IRS Form 1099-S Designation Agreement in the form attached hereto as
Exhibit K at or prior to the Closing to designate the Title Company (the
“Designee”) as the party who shall be responsible for reporting the contemplated
sale of the Property to the Internal Revenue Service (the “IRS”) on IRS
Form 1099-S; (ii) to provide the Designee with the information necessary to
complete Form 1099-S; (iii) that the Designee shall not be liable for the
actions taken under this Agreement, or for the consequences of those actions,
except as they may be the result of gross negligence or willful misconduct on
the part of the Designee; and (iv) that the Designee shall be indemnified by the
parties for any costs or expenses incurred as a result of the actions taken
hereunder, except as they may be the result of gross negligence or willful
misconduct on the part of the Designee.  The Designee shall provide all parties
to this transaction with copies of the IRS Form 1099-S filed with the IRS and
with any other documents used to complete IRS Form 1099-S.

 

ARTICLE XVII

 

MISCELLANEOUS PROVISIONS

 

Section 17.1               Construction.  The following rules shall apply to the
construction and interpretation of this Agreement:

 

(a)                               Singular words shall connote the plural as
well as the singular, and plural words shall connote the singular as well as the
plural, and the masculine shall include the feminine and the neuter.

 

(b)                              All references in this Agreement to particular
articles, sections, subsections or clauses (whether in upper or lower case) are
references to articles, sections, subsections or clauses of this Agreement.  All
references in this Agreement to particular exhibits or schedules (whether in
upper or lower case) are references to the exhibits and schedules attached to
this Agreement, unless otherwise expressly stated or clearly apparent from the
context of such reference.

 

(c)                               The headings contained herein are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect its meaning, construction or effect.

 

(d)                             Each Party hereto and its counsel have reviewed
and revised (or requested revisions of) this Agreement and have participated in
the preparation of this Agreement, and therefore any usual rules of construction
requiring that ambiguities are to be resolved against any Party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits hereto.

 

57


 

(e)                               The terms “hereby,” “hereof,” “hereto,”
“herein,” “hereunder” and any similar terms shall refer to this Agreement, and
not solely to the provision in which such term is used.

 

(f)                                The terms “include,” “including” and similar
terms shall be construed as if followed by the phrase “without limitation.”

 

(g)                              The term “sole discretion” with respect to any
determination to be made a Party under this Agreement shall mean the sole and
absolute discretion of such Party, without regard to any standard by which the
determination of such Party must be made.

 

Section 17.2               Severability.  If any term or provision of this
Agreement is held to be or rendered invalid or unenforceable at any time in any
jurisdiction, such term or provision shall not affect the validity or
enforceability of any other terms or provisions of this Agreement, or the
validity or enforceability of such affected terms or provisions at any other
time or in any other jurisdiction.

 

Section 17.3               Publicity.  All press releases and all other
publicity concerning the transactions contemplated by this Agreement shall be
jointly drafted and prepared by Seller and Purchaser, and Seller and Purchaser
agree not to deliver or publish any press releases or other publicity regarding
the sale of the Property pursuant to this Agreement except as expressly set
forth in this Section 17.3.  Notwithstanding the foregoing, the parties
acknowledge and agree that Purchaser will issue a press release after the
Closing, the form and content of which shall be subject to the prior consent of
Seller (which consent will not be unreasonably withheld, conditioned or
delayed); provided, however, Seller acknowledges and agrees that Purchaser’s
press release shall be substantially similar to the form of those certain press
releases previously issued by Purchaser or its Affiliates in connection with
Purchaser’s or Purchaser’s Affiliates’ recent hotel acquisitions and Purchaser
may disclose (i) the Purchase Price, (ii) the sum of capital expenditures,
transaction costs, working capital and pre-paid operating costs, and (iii) the
sum of (i) and (ii).  Notwithstanding anything to the contrary contained herein,
each party’s obligations under this Section 17.3 shall survive the Closing or
any earlier termination of this Agreement.

 

Section 17.4               Assignment.  Neither all nor any portion of
Purchaser’s interest under this Agreement may be sold, assigned, encumbered,
conveyed or otherwise transferred, whether directly or indirectly, voluntarily
or involuntarily, or by operation of law or otherwise including, without
limitation, by a transfer of interest in Purchaser (collectively, a “Transfer”),
without the prior written consent of Seller, which consent may be granted or
denied in Seller’s sole and absolute discretion.  Any attempted Transfer without
Seller’s consent shall be null and void.  Any request by Purchaser for Seller’s
consent to a Transfer shall set forth in writing the details of the proposed
Transfer, including, without limitation, the name, ownership and financial
condition of the prospective transferee and the financial details of the
proposed Transfer.  Notwithstanding the foregoing, Purchaser, upon prior written
notice to Seller given not less than five (5) Business Days prior to the Closing
(which time period is agreed to be material and is required to permit Seller
properly to prepare, execute and deliver the items required to be delivered by
it pursuant to this Agreement), which notice specifies the exact legal name,
address and any other information necessary for the preparation of the closing
documents to be delivered under this Agreement, may assign its rights and
delegate is duties under this Agreement to an

 

58


 

entity that is wholly owned or controlled, directly or indirectly, by Purchaser,
W.P. Carey, Inc., Carey Watermark Investors Incorporated, Watermark Capital
Partners, LLC, or any entity managed or advised by Purchaser, W.P. Carey, Inc.,
Carey Watermark Investors Incorporated or Watermark Capital Partners, LLC for
the purposes of closing on the transaction provided (i) only one such assignment
shall be made; (ii) such assignment shall not delay the Closing; (iii) such
assignment shall not require Seller to obtain any additional or revised third
party consents, certificates or approvals; provided, however, Purchaser shall
remain liable for Purchaser’s obligations hereunder until the Closing has
occurred notwithstanding such assignment.  In the event Purchaser so assigns and
delegates its rights and duties under this Agreement, it shall deliver to Seller
at or prior to Closing an instrument of assignment and assumption evidencing
such assignment and delegation.  No Transfer, whether with or without Seller’s
consent:  (i) shall operate to release Purchaser or alter Purchaser’s primary
liability to perform the obligations of Purchaser under this Agreement; or
(ii) shall cause Seller to incur any cost or other economic detriment in
connection with such Transfer.  Purchaser shall pay any and all additional costs
and expenses (including, without limitation, reasonable attorneys’ fees,
charges, and disbursements other than non-material legal expenses related to the
preparation of the closing documents) incurred by Seller that would not
otherwise have been incurred by Seller had Purchaser not caused a Transfer.

 

Section 17.5               Business Days.  Time is of the essence in the
performance of the respective obligations of Seller and Purchaser.  If any
deadline provided in this Agreement falls on a day other than a Business Day,
such deadline shall be extended until the first Business Day thereafter.

 

Section 17.6               Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall constitute an original but all of
which, taken together, shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile, .pdf format or other form of electronic
communication and such form of execution shall be deemed to be an original
signature for execution purposes.

 

Section 17.7               Recitals, Exhibits and Schedules.  The recitals to
this Agreement, and all exhibits and schedules (as amended and supplemented from
time to time) referred to in this Agreement are incorporated herein by such
reference and made a part of this Agreement.  Any matter disclosed in any
schedule to this Agreement shall be deemed to be incorporated in all other
schedules to this Agreement.

 

Section 17.8               Entirety.  This Agreement (including all exhibits)
contains the entire agreement between the parties with respect to the subject
matter hereof, supersedes all prior letters of intent, understandings or other
agreements, whether written or oral, if any, with respect thereto and may not be
amended, supplemented or terminated, nor shall any obligation hereunder or
condition hereof be deemed waived, except by a written instrument to such effect
signed by the party to be charged.

 

Section 17.9               Amendments to Agreement.  No amendment, supplement or
other modification to any terms of this Agreement (other than amendments,
supplements and other modifications to the representations and warranties and
schedules made by Seller that are expressly permitted or contemplated by this
Agreement), or termination of this Agreement (other

 

59


 

than as expressly provided in this Agreement), shall be valid unless in writing
and executed and delivered by Seller and Purchaser.

 

Section 17.10       Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of California.

 

Section 17.11       Jurisdiction.  Any action, suit or proceeding arising out of
this Agreement or the transactions contemplated by this Agreement shall be
brought exclusively in the United States District Court for the Central District
of California, and Seller and Purchaser agree that such courts are the most
convenient forum for resolution of any such action and further agree to submit
to the jurisdiction of such courts and waive any right to object to venue in
such courts.

 

Section 17.12       Jury Trial Waiver.

 

(a)                               To the fullest extent allowed by applicable
law, the parties waive the right to trial by jury with respect to any matters
arising out of or with respect to this Agreement or the transactions
contemplated hereby.

 

(b)                              If and to the extent that paragraph (a) above
is determined by a court of competent jurisdiction to be unenforceable, each of
the parties to this Agreement hereby consents and agrees that (i) any and all
disputes shall be heard by a referee in accordance with the general reference
provisions of California Code of Civil Procedure Section 638, (ii) such referee
shall hear and determine all of the issues in any such dispute (whether of fact
or of law) and shall report a statement of decision, provided that, at the
mutual agreement of the parties, any such issues pertaining to a “provisional
remedy” as defined in California Code of Civil Procedure Section 1281.8 shall be
heard and determined by the court, and (iii) pursuant to California Code of
Civil Procedure Section 644(a), judgment may be entered upon the decision of
such referee in the same manner as if the dispute had been tried directly by a
court; provided, however, all findings, orders, decisions, and judgments of such
referee, under and pursuant hereto, shall be subject to the same rights of
appeal, as the findings, orders, decisions, and judgments of the California
Superior Court in the County of Alameda.  The parties shall use their respective
best efforts to agree upon and select such referee, provided that such referee
shall be a retired California state or federal judge and must have experience in
the trial and determination of matters relating to real property.  The retired
judge appointed to act as referee pursuant to this Section shall have all powers
of a judge of the California Superior Court and shall be bound by and shall
apply California law to the dispute.  Such powers shall include (a) the power to
grant equitable, injunctive, and legal relief; subject, however, to all
limitations on remedies provided in this Agreement which must be strictly
adhered to, and (b) the other powers of a judge for all purposes (subject to the
limitations on remedies provided in this Agreement, which must be strictly
adhered to), which powers shall include (i) ruling on any and all discovery
matters or motions, (ii) ruling on any and all pre-trial or trial motions,
(iii) setting a schedule of pre-trial proceedings, (iv) making any and all other
orders or rulings a sitting judge of the Superior Court would be empowered to
make in any action or proceeding in Superior Court, (v) deciding and
adjudicating any and all of the issues arising out of such dispute (whether of
fact, of law, or a combination thereof) and reporting such findings and judgment
thereon, and (vi) allocating attorney’s fees, expert’s fees and costs, in
conformance with this Agreement.  If the parties have not agreed upon a referee,
then any party to this Agreement may, upon giving five (5) Business

 

60

 


 

Days prior written notice to the other party to this Agreement, apply ex parte
to the presiding judge of the Superior Court in the County of Alameda for the
appointment of a retired Superior Court judge designated by such moving party. 
If the non-moving party does not submit to the presiding judge, within three
Business Days after being given notice of such ex parte application, the name of
an additional retired judge acceptable to such non-moving party, then the
non-moving party shall be deemed to have agreed to the retired judge designated
by the moving party.  If the non-moving party does submit to the presiding judge
the name of an additional retired judge within such three Business Day period,
then the retired judge designated by the moving party and the retired judge
designated by the non-moving party shall together select a single different
retired judge within ten (10) days thereafter to serve as the referee of the
matter.  Each party hereto acknowledges that this consent is a material
inducement to enter into this Agreement and all other agreements and instruments
provided for herein, and that each will continue to rely on this consent in
their related future dealings.  The parties shall share the cost of the referee
and reference proceedings equally; provided that, the referee shall determine a
“prevailing party” pursuant to Civil Code Section 1717 and Code of Civil
Procedure Section 1032 et seq., and shall award attorneys’ fees and
reimbursement of the referee and referenced proceeding fees and costs to the
prevailing party, whereupon all referee and reference proceeding fees and
charges will be payable by the non-prevailing party (as so determined by the
referee).  Each party hereto further warrants and represents that it has
reviewed this consent with legal counsel of its own choosing, or has had an
opportunity to do so, and that it knowingly and voluntarily gives this consent
having had the opportunity to consult with legal counsel.  This consent is
irrevocable, meaning that it may not be modified either orally or in writing,
and this consent shall apply to any subsequent amendments, renewals,
supplements, or modifications to this Agreement or any other agreement or
document entered into between the parties in connection with this Agreement.  In
the event of litigation, this Agreement may be filed as evidence of either or
both parties’ consent to have any and all disputes heard and determined by a
referee under California Code of Civil Procedure Section 638.

 

Section 17.13  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.  The warranties, representations, agreements and
undertakings contained herein shall not be deemed to have been made for the
benefit of any person or entity, other than the parties hereto and their
permitted successors and assigns.

 

Section 17.14  No Agreement Until Execution.  This Agreement and the terms
hereof shall not be deemed to be effective or binding until each of the parties
hereto have mutually executed and delivered the Agreement.  Any submission or
other exchange of drafts or iterations of this Agreement is not, and shall not
constitute, a binding offer or other binding agreement.

 

Section 17.15  Recording.  No notice or memorandum of this Agreement shall be
recorded in any public record.  A violation of this prohibition shall constitute
a material breach of this Agreement.

 

61


 

ARTICLE XVIII

 

GENERAL ESCROW PROVISIONS

 

Section 18.1    General Escrow Provisions.  The obligations and rights of the
Escrow Company under this Agreement shall be subject to the following terms and
conditions:

 

(a)        The duties and obligations of Escrow Company shall be determined
solely by the express provisions of this Agreement and no implied duties or
obligations shall be implied against Escrow Company.  Further, Escrow Company
shall be under no obligation to refer to any other document between or among
Purchaser and Seller referred to in or related to this Agreement, unless Escrow
Company is provided with a copy of such document and consents thereto in
writing.

 

(b)        Escrow Company shall not be liable to anyone by reason of any error
of judgment, or for any act done or step taken or omitted by Escrow Company in
good faith, or for any mistake of fact or law, or for anything which Escrow
Company may do or refrain from doing in connection herewith, unless caused by or
arising out of Escrow Company’s actual and intentional misconduct or gross
negligence.

 

(c)        Escrow Company shall be entitled to rely, and shall be protected in
acting in reliance, upon any writing furnished to Escrow Company by either
Purchaser or Seller and shall be entitled to treat as genuine, and as the
document it purports to be, any letter, paper or other document furnished to
Escrow Company.  Escrow Company may rely on any affidavit of either Purchaser or
Seller or any other person as to the existence of any facts stated therein to be
known by the affiant.

 

(d)       If Seller shall become entitled to retain or receive the Deposit or
other amount paid under this Agreement, Escrow Company shall pay the same to
Seller together with all interest earned thereon and if Purchaser shall become
entitled to a return of the Deposit or other amount paid under this Agreement,
Escrow Company shall pay the same to Purchaser, including all interest earned
thereon; provided, however, that no disbursement pursuant to this subsection
shall be made by Escrow Company until the third (3rd) Business Day following the
receipt or deemed receipt of notice by Seller and Purchaser from Escrow Company
of its intention to so disburse, and disbursement made by Escrow Company after
the passage of such three (3) Business Day period shall relieve Escrow Company
from all liability in connection with such disbursement unless such disbursement
is proscribed by order of a court of competent jurisdiction or objected to in
writing by Seller or Purchaser.  If such disbursement is objected to in writing
by Seller or Purchaser within such three (3) Business Day period, then Escrow
Company shall not make such disbursement until unanimously instructed in writing
by Purchaser and Seller, or is directed to make such disbursement by a court of
competent jurisdiction.

 

(e)        In the event of any disagreement between Purchaser and Seller
resulting in adverse claims and demands being made in connection with or against
the funds held in escrow, Escrow Company shall refuse to comply with the claims
or demands of either party until such disagreement is finally resolved (i) by a
court of competent jurisdiction (in proceedings which Escrow Company or any
other party may initiate, it being understood and agreed by Purchaser

 

62


 

and Seller that Escrow Company has authority (but not the obligation) to
initiate such proceedings), or (ii) by an arbitrator in the event that Purchaser
and Seller mutually and jointly determine to submit the dispute to arbitration
pursuant to the rules and under the jurisdiction of the American Arbitration
Association, and in so doing Escrow Company shall not be or become liable to a
party, or (iii) by written settlement between Purchaser and Seller.

 

(f)        Purchaser and Seller each agree to jointly and severally indemnify
and hold harmless Escrow Company against any and all Liabilities incurred by
Escrow Company (except to the extent the Escrow Company willfully disregards any
provision of this Agreement to which it is bound) in connection with or as a
result of any disagreement between Purchaser and Seller under this Agreement or
otherwise incurred by Escrow Company in any way on account of its role as Escrow
Company.

 

(g)        Escrow Company in its sole discretion shall have the right to resign
as Escrow Company under this Agreement, provided that it shall provide both
Purchaser and Seller with at least fifteen (15) days written notice of such
resignation pursuant to the notice provisions of this Agreement.  Upon any such
resignation, Escrow Company shall transfer the Deposit and any other amounts
held by Escrow Company including any interest earned thereon to a successor
Escrow Company jointly approved by Purchaser and Seller, whereupon the original
Escrow Company shall have no further obligation or liability whatsoever as
Escrow Company under this Agreement.

 

(h)        Escrow Company may pay the Deposit into a court of competent
jurisdiction upon commencement by the Escrow Company of an interpleader action
in such court.  The reasonable out-of-pocket costs and attorneys’ fees of the
Escrow Company for such interpleader action shall be paid by the losing party in
such interpleader action.

 

(i)         The rights and immunities of Escrow Company hereunder shall apply
equally to its partners, counsel, associates, employees, affiliates and agents.

 

(j)         All of Escrow Company’s obligations under this Agreement shall
automatically terminate upon disbursing the Deposit and any other amounts held
by Escrow Company as set forth above.

 

[The signature page follows]

 

63


 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement
for Sale and Purchase of Hotel to be executed, all as of the day and year first
above written.

 

 

SELLER:

 

 

 

HEI PASADENA LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Clark W. Hanrattie

 

 

 

Name: Clark W. Hanrattie

 

 

Title:   Vice President

 

 

 

 

 

 

 

PURCHASER:

 

 

 

CWI PASADENA HOTEL, LP,

 

a Delaware limited partnership

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Michael G. Medzigian

 

 

Title:   Chief Executive Officer and President

 

Signature Page to P&S

 


 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement
for Sale and Purchase of Hotel to be executed, all as of the day and year first
above written.

 

 

SELLER:

 

 

 

HEI PASADENA LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PURCHASER:

 

 

 

CWI PASADENA HOTEL, LP,

 

a Delaware limited partnership

 

 

 

 

 

 

 

By:

 /s/ Michael G. Medzigian

 

 

 

Name:  Michael G. Medzigian

 

 

Title:    Chief Executive Officer and President

 

Signature Page to P&S

 


 

AGREEMENT OF ESCROW COMPANY

 

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Deposit in escrow in accordance with the provisions hereof and
(b) comply with the provisions of Article VI, Article XVIII and Section 3.2.

 

In witness whereof, the undersigned has executed this Agreement as of
February 23, 2015.

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

 

 

By:

 

/s/ Eric Liang

 

 

Name:

 

Eric Liang

 

 

Title:

 

Underwriting Counsel

 

 

Signature Page to P&S

 


 

JOINDER

 

By the signature below of its authorized signatories, HEI HOSPITALITY FUND III,
L.P. (“HEI Fund”), hereby joins in the execution of the foregoing Agreement for
Sale and Purchase of Hotel (this “Agreement”) to guaranty, as a primary
guarantor and not as a surety or guaranty of collection only, all obligations of
its affiliate, HEI Pasadena LLC, a Delaware limited liability company (“Seller”)
under Section 5.4(b) and Section 10.1(b) of this Agreement and HEI Fund agrees
to be jointly and severally liable with Seller for such obligations.  The
obligations of HEI Fund pursuant to this joinder are of a continuing nature and
shall survive the Closing (subject to the terms and conditions of this
Agreement, including, without limitation, the limitations of Section 5.3 of this
Agreement as applicable to Seller’s obligations under Section 5.4(b)) and shall
not be deemed merged into the deed or any other conveyance document delivered at
the Closing.  The obligations of the undersigned are not limited by (i) any
amendment or modification to this Agreement, whether or not the undersigned has
joined in any such amendment or modification, (ii) any bankruptcy or insolvency
or similar proceeding after insolvency of Seller or (iii) any other surety
defense, other than to the extent such defense is available to Seller in
accordance with the Agreement.

 

 

HEI HOSPITALITY FUND III, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Anthony Rutledge

 

 

 

Name: Anthony Rutledge

 

 

Title:   Vice President

 

Signature Page to Joinder

 

 